 

 
REORGANIZATION AGREEMENT
 


 
BETWEEN:
 


 
CANWEST PETROLEUM CORPORATION
 


 
- and -
 


 
OILSANDS QUEST INC.
 


 
June 9, 2006
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

ARTICLE 1    DEFINITIONS
1
1.1
Definitions
1
1.2
Singular, Plural, etc.
10
1.3
Deemed Currency
10
1.4
Date for Any Action
11
1.5
Decision by Board of Directors
11
1.6
Interpretation Not Affected by Party Drafting
11
1.7
Statutes
11
1.8
Knowledge
11
ARTICLE 2    THE REORGANIZATION
11
2.1
Implementation Steps by the Corporation
11
2.2
Implementation Steps by Acquirer
12
2.3
Dissenting Shareholders
12
2.4
Corporation Approval of the Reorganization
12
2.5
Proxy Circular
13
2.6
Securities and Tax Compliance
13
2.7
Preparation of Filings
14
2.8
Cooperation
17
ARTICLE 3    COVENANTS OF THE CORPORATION
19
3.1
Ordinary Course of Business
19
3.2
Non-Solicitation
22
3.3
Notice of Material Change
25
3.4
Access to Information
25
3.5
Financial Statements
25
ARTICLE 4    TRANSACTION SUPPORT AGREEMENTS
26
4.1
Transaction Support Agreements
26
ARTICLE 5    COVENANTS OF ACQUIRER
26
5.1
Ordinary Course of Business
26
5.2
Non-Solicitation
29
5.3
Notice of Material Change
32
5.4
Access to Information
32
5.5
Financial Statements
32
ARTICLE 6    MUTUAL COVENANTS
33
6.1
Consultation
33
6.2
Other Filings
33
ARTICLE 7    REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
33
7.1
Representations
33
7.2
Investigation
42

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
ARTICLE 8    REPRESENTATIONS AND WARRANTIES OF ACQUIRER
43
8.1
Representations
43
8.2
Investigation
52
ARTICLE 9    CONDITIONS
52
9.1
Conditions Precedent to Obligations of Each Party
52
9.2
Acquirer Conditions
53
9.3
Corporation Conditions
55
ARTICLE 10    TERMINATION
56
10.1
Termination
56
ARTICLE 11    MISCELLANEOUS
57
11.1
Amendment or Waiver
57
11.2
Entire Agreement
57
11.3
Headings
57
11.4
Notices
57
11.5
Counterparts and Facsimiles
58
11.6
Expenses
58
11.7
Assignment
59
11.8
Severability
59
11.9
Choice of Law
59
11.10
Attornment
59
11.11
Remedies
59
11.12
Survival of Representations and Warranties
60
11.13
Time of Essence
60
SCHEDULE A - REORGANIZATION RESOLUTION
 
SCHEDULE B - REORGANIZATION STEPS
 
SCHEDULE C - FORM OF TRANSACTION SUPPORT AGREEMENT
 
SCHEDULE D - FORM OF EXCHANGEABLE SHARE PROVISIONS
 
SCHEDULE E - FORM OF VOTING AND EXCHANGE TRUST AGREEMENT
 
SCHEDULE F - FORM OF SUPPORT AGREEMENT
 



-ii-

--------------------------------------------------------------------------------



THIS REORGANIZATION AGREEMENT made as of the 9th day of June, 2006.
 
BETWEEN:
 
CANWEST PETROLEUM CORPORATION, a corporation incorporated under the laws of
Colorado ("Acquirer")
 
- and -
 
OILSANDS QUEST INC., a corporation incorporated under the laws of Alberta (the
"Corporation")
 
RECITALS
 
WHEREAS:
 
A.    The Acquirer has made a proposal for a reorganization of the share capital
of the Corporation involving, among other things, changing all of the
outstanding Shares not held by the Acquirer into Exchangeable Shares on the
basis of 7.95 Exchangeable Shares (subject to adjustment as provided herein) for
each Share pursuant to the terms of the Reorganization; and
 
B.    The Board of Directors has determined that it would be in the best
interests of the Corporation and its Shareholders to enter into this Agreement,
to recommend acceptance of the Reorganization to the Shareholders, to cooperate
with Acquirer and to take all reasonable action to support the Reorganization;
 
NOW THEREFORE IN CONSIDERATION of the mutual covenants set out below, Acquirer
and the Corporation agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1    Definitions
 
In this Agreement, unless the context otherwise requires, the following terms
have the meanings specified:
 
"Acquirer Acquisition Proposal" means a proposal or offer by any Person, whether
or not subject to conditions and whether or not in writing, to acquire in any
manner, directly or indirectly, beneficial ownership of all or a material
portion of the assets of the Acquirer or to acquire in any manner, directly or
indirectly, beneficial ownership of or control or direction over more than 20%
of the outstanding voting shares of the Acquirer, whether by means of an
arrangement or amalgamation, a merger, consolidation or other business
combination, a sale of shares or assets, a take-over bid, tender offer or
exchange offer, or any other transaction involving the Acquirer, including,
without limitation, any single or multi-step transaction or series of related
transactions structured to permit such Person to acquire beneficial ownership of
all or a material portion of the assets of the Acquirer or to acquire in any
manner, directly or indirectly, more than 20% of the outstanding voting shares
of the Acquirer;
 

--------------------------------------------------------------------------------


- 2 -
 
"Acquirer Employee Obligations" means any obligations or liabilities of the
Acquirer or any Subsidiary of the Acquirer to pay, whether or not on condition,
any amount to its officers, directors, employees or consultants, (other than for
salary, bonuses under their existing bonus arrangements and directors' fees in
each case in the ordinary and regular course of business consistent with past
practice) and, without limiting the generality of the foregoing, Acquirer
Employee Obligations shall include the obligations or liabilities of the
Acquirer or any of its Subsidiaries to officers or employees (i) for severance
or termination payments on the change of control of the Acquirer pursuant to any
executive involuntary severance and termination agreements in the case of
officers and pursuant to the Acquirer's severance policy in the case of
employees and (ii) for retention bonus payments pursuant to any retention bonus
program, but shall exclude any statutory or common law obligations or
liabilities in respect of termination or severance;
 
"Acquirer Material Contract" means an agreement or understanding (whether or not
in writing) to which the Acquirer or any of its Subsidiaries is a party or by
which any thereof is bound (including any agreements with past and present
directors, officers, employees or consultants and agreements containing
obligations to issue securities and agreements relating to the payment of
royalties or revenue sharing on existing assets) pursuant to which the Acquirer
or any of its Subsidiaries has or may have an obligation in excess of, or having
a value in excess of, $100,000 and which has a term in excess of 60 days without
being terminable by the Acquirer or its Subsidiary without penalty or which is
otherwise material to the business of the Acquirer and its Subsidiaries, taken
as a whole;
 
"Acquirer Returns" means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Acquirer Taxes;
 
"Acquirer Shares" means shares in the common stock of Acquirer;
 
"Acquirer Taxes" shall mean all taxes, however denominated, including any
interest, penalties or other additions that may become payable in respect
thereof, imposed by any federal, territorial, provincial, state, local or
foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including, but not limited to, federal
income taxes and provincial income taxes), payroll and employee withholding
taxes, unemployment insurance, social insurance taxes, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers' compensation and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which the Acquirer or any of its Subsidiaries is
required to pay, withhold or collect;
 

--------------------------------------------------------------------------------


- 3 -
 
"Acquisition Proposal" means a proposal or offer by any Person (other than
Acquirer or an affiliate of Acquirer), whether or not subject to conditions and
whether or not in writing, to acquire in any manner, directly or indirectly,
beneficial ownership of all or a material portion of the assets of the
Corporation or to acquire in any manner, directly or indirectly, beneficial
ownership of or control or direction over more than 20% of the outstanding
voting shares of the Corporation, whether by means of an arrangement or
amalgamation, a merger, consolidation or other business combination, a sale of
shares or assets, a take-over bid, tender offer or exchange offer, or any other
transaction involving the Corporation, including, without limitation, any single
or multi-step transaction or series of related transactions structured to permit
such Person to acquire beneficial ownership of all or a material portion of the
assets of the Corporation or to acquire in any manner, directly or indirectly,
more than 20% of the outstanding voting shares of the Corporation (other than
the transactions contemplated by this Agreement);
 
"Act" means the Business Corporations Act (Alberta);
 
"Agreement", and "this Agreement", and similar expressions refer to this
Agreement, as the same may be amended, restated or supplemented from time to
time and, where applicable, to the appropriate Schedules to this Agreement;
 
"Articles of Amendment" means the articles of amendment of the Corporation to be
filed in connection with the Reorganization which articles shall:
 

 
(a)
create the Exchangeable Shares as a new class of shares in the capital of the
Corporation;

 

 
(b)
change each issued Share into that number of Exchangeable Shares equal to the
Reorganization Ratio; and

 

 
(c)
change each issued Series 1 Preferred Share into one Share;

 
"Board of Directors" means the board of directors of the Corporation as
constituted from time to time;
 
"Business Day" means any day excepting a Saturday, Sunday or statutory holiday
in Calgary, Alberta or in Vancouver, British Columbia;
 
"Canadian Securities Laws" has the meaning set forth in Section 2.6(a) hereof;
 
"Closing" means the completion of the Reorganization (including the filing and
effectiveness of the Articles of Amendment) and the other transactions
contemplated hereby;
 
"Closing Date" means the date of Closing;
 
"date hereof", "date of this Agreement" and other similar terms mean, unless the
context otherwise requires, June 9, 2006;
 

--------------------------------------------------------------------------------


- 4 -
 
"Disclosure Letter" means the letter delivered by the Corporation to Acquirer
and by the Acquirer to the Corporation on the date of this Agreement, in each
case referencing the Section or subsection of this Agreement in respect of which
disclosure is being made;
 
"Dissent Rights" means the rights of dissent in respect of the Reorganization
Resolution provided under the Act;
 
"Dissenters" and "Dissenting Shareholders" have the meanings set forth in
Section 2.3 hereof;
 
"Effective Time" means the time on the Closing Date at which the Articles of
Amendment are filed under the Act;
 
"Employee Obligations" means any obligations or liabilities of the Corporation
to pay, whether or not on condition, any amount to its officers, directors,
employees or consultants, (other than for salary, bonuses under their existing
bonus arrangements and directors' fees in each case in the ordinary and regular
course of business consistent with past practice) and, without limiting the
generality of the foregoing, Employee Obligations shall include the obligations
or liabilities of the Corporation to officers or employees (i) for severance or
termination payments on the change of control of the Corporation pursuant to any
executive involuntary severance and termination agreements in the case of
officers and pursuant to the Corporation's severance policy in the case of
employees and (ii) for retention bonus payments pursuant to any retention bonus
program, but shall exclude any statutory or common law obligations or
liabilities in respect of termination or severance;
 
"Encumbrance" includes, without limitation, any mortgage, pledge, assignment,
charge, lien, security interest or trust, royalty, carried, working,
participation or net profits interest or other third party interest and any
agreement, option, right or privilege (whether by law, contract or otherwise)
capable of becoming any of the foregoing;
 

--------------------------------------------------------------------------------


- 5 -
 
"Environmental Laws" means the common law and all applicable statutes,
regulations, ordinances, by laws, and codes and all international treaties and
agreements, in Canada and the United States (whether federal, provincial,
territorial, state or municipal) relating to pollution or the protection and
preservation of the environment, occupational health and safety, product safety,
product liability or Hazardous Substances, including, without limitation, laws
relating to Releases or threatened Releases of Hazardous Substances into the
indoor or outdoor environment (including, without limitation, ambient air,
surface water, groundwater, land, surface and subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
Release, transport or handling of Hazardous Substances and all laws and
regulations with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Substances, and all laws relating to
endangered or threatened species of fish, wildlife and plants and the management
or use of natural resources, including, without limitation, the Occupational
Health and Safety Act, 1993 (Saskatchewan), Occupational Health and Safety
Regulations, 1996 (Saskatchewan), Mines Regulations, 2003 (Saskatchewan),
Environmental Management and Protection Act (Saskatchewan), Hazardous Substances
and Waste Dangerous Goods Regulations (Saskatchewan), Environmental Spill
Control Regulations (Saskatchewan), Water Regulations, 2002 (Saskatchewan),
Environmental Assessment Act (Saskatchewan), Oil and Gas Conservation Act
(Saskatchewan), Oil and Gas Conservation Regulations, 1985 (Saskatchewan), Oil
and Gas Conservation Amendment Ac, 2001 (Saskatchewan), Forest Resources
Management Act (Saskatchewan), Forest Resources Management Regulations
(Saskatchewan), Forest Resources Management Amendment Act, 2003 (Saskatchewan),
Pest Control Act (Saskatchewan), Pest Control Products (Saskatchewan) Act
(Saskatchewan), Pest Control Products Regulations, 1995 (Saskatchewan), Wildlife
Act, 1998 (Saskatchewan), Wildlife Regulations, 1981 (Saskatchewan), Wildlife
Habitat Protection Act (Saskatchewan), Wildlife Habitat Lands Designation
Regulations (Saskatchewan), Boiler and Pressure Vessel Act (Saskatchewan),
Design, Construction, Installation and Use of Boilers and Pressure
Vessels Regulations (Saskatchewan), Clean Air Act (Saskatchewan), Clean Air
Regulations (Saskatchewan), Dangerous Goods Transportation Act (Saskatchewan),
Dangerous Goods Transportation Regulations (Saskatchewan), Ecological Reserves
Act (Saskatchewan), Prairie and Forest Fires Act, 1982 (Saskatchewan), Pipelines
Act, 1998 (Saskatchewan), Pipelines Regulations, 2000 (Saskatchewan),
Environmental Protection and Enhancement Act (Alberta), Activities Designation
Regulation (Alberta), Approvals and Registrations Procedure Regulation
(Alberta), Code of Practice for Compressor and Pumping Stations and Sweet Gas
Processing Plants (Alberta), Code of Practice for Exploration Operations
(Alberta), Code of Practice for Land Treatment of Soil Containing Hydrocarbons
(Alberta), Code of Practice for Pesticides (Alberta), Code of Practice for the
Release of Hydrostatic Test Water from Hydrostatic Testing of Petroleum Liquid
and Gas Pipelines (Alberta), Conservation and Reclamation Regulation (Alberta),
Environmental Assessment (Mandatory and Exempted Activities) Regulation
(Alberta), Environmental Assessment Regulation (Alberta), Environmental
Protection and Enhancement (Miscellaneous) Regulation (Alberta), Ozone-depleting
Substances and Hydrocarbons Regulation (Alberta), Pesticide (Ministerial)
Regulation (Alberta), Pesticide Sales, Handling, Use and Application Regulation
(Alberta), Potable Water Regulation (Alberta), Release Reporting Regulation
(Alberta), Substance Control Regulation (Alberta), Waste Control Regulation
(Alberta), Water Act (Alberta), Code of Practice for Pipelines and
Telecommunication Lines Crossing a Water Body (Alberta), Code of Practice for
the Temporary Diversion of Water for Hydrostatic Testing of Pipelines (Alberta),
Code of Practice for Watercourse Crossings (Alberta), Water (Ministerial)
Regulation (Alberta), Water (Offences and Penalties) Regulation (Alberta), Oil
and Gas Conservation Act (Alberta), Oil and Gas Conservation Regulations
(Alberta), Energy Resources Conservation Act (Alberta), Oil Sands Conservation
Act (Alberta), Oil Sands Conservation Regulation (Alberta), Pipeline Act
(Alberta), Pipeline Regulation (Alberta), Occupational Health and Safety Act
(Alberta), Occupational Health and Safety Code Order (Alberta), Occupational
Health and Safety Regulation (Alberta), Forest and Prairie Protection Act
(Alberta), Forest and Prairie Protection Regulation (Alberta), Fire Control Zone
Regulation (Alberta), Weed Control Act (Alberta), Weed Regulation (Alberta),
Wildlife Act (Alberta), Wildlife Regulation (Alberta), Public Lands Act
(Alberta), Exploration Regulation (Alberta), Public Health Act (Alberta), Work
Camp Regulation (Alberta), Canadian Environmental Protection Act, 1999 (Canada),
Species at Risk Act (Canada), Canadian Environmental Assessment Act (Canada),
Fisheries Act (Canada), Navigable Waters Protection Act (Canada), Migratory
Birds Act (Canada), Transportation of Dangerous Goods Act (Canada) and
Transportation of Dangerous Goods Regulation (Canada);
 

--------------------------------------------------------------------------------


- 6 -
 
"Environmental Permits" includes all orders, permits, certificates, approvals,
consents, registrations, exemptions and licences issued by any Governmental
Entity under Environmental Laws;
 
"Exchangeable Share Provisions" means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares substantially in the form set
forth in Schedule D attached hereto;
 
"Exchangeable Shares" means exchangeable shares of the Corporation as
constituted at the Effective Time and governed by the Exchangeable Share
Provisions;
 
"Financial Statements" means the audited balance sheet and related statements of
loss and deficit and statement of cash flow of the Corporation as at and for the
period from September 24, 2004 to January 31, 2005 and the fiscal year ending
January 31, 2006;
 
"Fully-Diluted Acquirer Shares" means, at any specific time, the total number of
Acquirer Shares issued and outstanding, plus the number of Acquirer Shares
issuable upon the exercise of all outstanding options, warrants, conversion
privileges or other rights, agreements, arrangements or commitments obligating
the Acquirer to issue or sell any shares of any capital stock of the Acquirer or
securities or obligations of any kind convertible into or exchangeable for any
shares of capital stock of the Acquirer, plus the Acquirer Shares notionally
represented by any stock appreciation rights, phantom equity or similar rights,
agreements, arrangements or commitments based upon the book value, income or any
other attribute of the Acquirer, but not including any Acquirer Shares issued or
issuable in connection with any issuances of Acquirer securities for cash after
the date hereof and any stock options granted after the date hereof by Acquirer
provided the exercise price of such options is not less than the current market
price of Acquirer Shares at the time of the grant (for greater certainty, any
such issuances of securities are subject to the restrictions set out in this
Agreement);
 
"Fully-Diluted Shares" means, at any specific time, the total number of Shares
issued and outstanding, plus the number of Shares issuable upon the exercise of
all outstanding options, warrants, conversion privileges or other rights,
agreements, arrangements or commitments obligating the Corporation to issue or
sell any shares of any capital stock of the Corporation or securities or
obligations of any kind convertible into or exchangeable for any shares of
capital stock of the Corporation, plus the Shares notionally represented by any
stock appreciation rights, phantom equity or similar rights, agreements,
arrangements or commitments based upon the book value, income or any other
attribute of the Corporation, but not including any Shares issued or issuable in
connection with any issuances of the Corporation securities for cash after the
date hereof and any stock options granted after the date hereof by Corporation
provided the exercise price of such options is not less than the current market
price of Shares at the time of the grant (for greater certainty, any such
issuances of securities are subject to the restrictions set out in this
Agreement);
 

--------------------------------------------------------------------------------


- 7 -
 
"governing documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, articles of organization, limited liability
company agreement, partnership agreement, formation agreement, joint venture
agreement, unanimous shareholder agreement or declaration or other similar
governing documents of such Person;
 
"Governmental Entity" means any (i) multinational, federal, provincial,
territorial, state, municipal, local or other governmental or public department,
central bank, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) any subdivision or authority of any of the foregoing,
or (iii) any quasi governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the above.
 
"Hazardous Substance" means any contaminant (as defined in the Environmental
Management and Protection Act, 2002 (Saskatchewan)), any substance that may
cause, is causing or has caused an adverse effect (as defined in the
Environmental Protection and Enhancement Act (Alberta)), toxic substance (as
defined in the Canadian Environmental Protection Act, 1999 (Canada)), dangerous
goods (as defined in the Transportation of Dangerous Goods Act (Canada), or
pollutant or any other substance that when Released to the natural environment
is likely to cause, at some immediate or future time, material harm or
degradation to the natural environment or material risk to human health,
including without limitation, (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
"hazardous substances", "hazardous wastes", "hazardous materials", "restricted
hazardous materials", "extremely hazardous substances", "toxic substances",
"contaminants" or "pollutants", "hazardous recyclable", "dangerous oilfield
waste", "non-dangerous oilfield waste" or words of similar meaning and
regulatory effect; or (c) any other chemical, material or substance, exposure to
which is prohibited, limited, or regulated by any applicable Environmental Law;
 
"Material Adverse Change", in respect of the Corporation or the Acquirer, means
any change (or changes which in the aggregate would be material) (or any
condition, event or development involving a prospective material change) in the
business, operations, results of operations, assets, capitalization, financial
condition, rights, liabilities, prospects or privileges, whether contractual or
otherwise, of the Corporation or the Acquirer, as the case may be, or any of its
Subsidiaries which is materially adverse to the business thereof considered as a
whole, other than a change: (i) resulting from conditions affecting the oil and
gas industry as a whole; (ii) resulting from general economic, financial,
currency exchange, securities or commodity market conditions in Canada, the
United States or elsewhere; (iii)  disclosed in the Disclosure Letter; or
(iv) resulting from changes in the market price of crude oil or natural gas;
 

--------------------------------------------------------------------------------


- 8 -
 
"Material Adverse Effect" means, where used in relation to the Corporation or
the Acquirer, a fact or circumstance, such fact or circumstance (together with
all other facts or circumstances) has or is reasonably expected to: (i) have a
material adverse effect on the business, operations, results of operations,
assets, capitalization, condition (financial or otherwise), licenses, permits,
concessions, rights, liabilities (contingent or otherwise), prospects or
privileges, whether contractual or otherwise, of the Corporation or the Acquirer
and its Subsidiaries considered as a whole, as the case may be, excluding any
such effect: (A) resulting from conditions affecting the oil and gas industry as
a whole; (B) resulting from general economic, financial, currency exchange,
securities or commodity market conditions in Canada, the United States or
elsewhere; (C)  disclosed in the Disclosure Letter; or (D) resulting from
changes in the market price of crude oil or natural gas; (ii) prevent,
materially delay or materially affect the consummation of the transactions
contemplated by this Agreement; or (iii) materially affect the ability of the
Corporation or the Acquirer, as the case may be, to perform its obligations
hereunder or under the Reorganization;
 
"Material Contract" means an agreement or understanding (whether or not in
writing) to which the Corporation is a party or by which any thereof is bound
(including any agreements with past and present directors, officers, employees
or consultants and agreements containing obligations to issue securities and
agreements relating to the payment of royalties or revenue sharing on existing
assets) pursuant to which the Corporation has or may have an obligation in
excess of, or having a value in excess of, $100,000 and which has a term in
excess of 60 days without being terminable by the Corporation without penalty,
or which is otherwise material to the Corporation;
 
"misrepresentation" has the meaning set forth in the Securities Act (Alberta);
 
"OS Permits" means Saskatchewan Oil Shale Permits PS00205 to PS00217 inclusive;
 
"Permitted Proposal" has the meaning set forth in Section 5.2(a) hereof;
 
"Person" includes an individual, partnership, trust, firm, body corporate,
government, governmental body, agency or instrumentality, unincorporated body of
persons or association;
 
"Principal Shareholders" means Christopher H. Hopkins and Karim Hirji;
 
 "Proxy Circular" means the management information circular of the Corporation
to be sent to the Shareholders in connection with the Shareholder Meeting
(including, without limitation, information incorporated by reference);
 
"Public Record" means all information and materials filed by, or on behalf of,
the Acquirer with any of the Securities Authorities;
 
"Real Property" has the meaning set forth in Section 7.1(n);
 
"Registrar" means the Registrar appointed pursuant to Section 263 of the Act;
 

--------------------------------------------------------------------------------


- 9 -
 
"Registration Statement" has the meaning set forth in Section 2.6(b) hereof;
 
"Regulatory Approvals" means all approvals, consents and authorizations of all
Governmental Entities and other regulators (including stock exchanges)
reasonably necessary or desirable in connection with the Reorganization and the
other transactions contemplated hereby;
 
"Release" means any release, spill, emission, discharge, leaking, pumping,
dumping, escape, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
ambient air, surface water, groundwater, and surface or subsurface strata) or
into or out of any property, including the movement of Hazardous Substances
through or in the air, soil, surface water, groundwater or property;
 
"Reorganization" means the transactions described in Schedule B attached hereto;
 
"Reorganization Ratio" means 7.95, subject to the following adjustments (which
adjustments shall be made cumulatively if both apply):
 

           (i)    
if at the Effective Time the number of Fully-Diluted Acquirer Shares exceeds
139,000,000, then the Reorganization Ratio shall be increased by a number equal
to the difference obtained by subtracting 7.95 from the product obtained by
multiplying 7.95 by a fraction, the numerator of which is the number of
Fully-Diluted Acquirer Shares at the Effective Time and the denominator of which
is 139,000,000; and

 

           (ii)    
if at the Effective Time the number of Fully-Diluted Shares exceeds 22,922,785,
then the Reorganization Ratio shall be decreased by a number equal to the
difference obtained by subtracting 7.95 from the product obtained by multiplying
7.95 by a fraction, the numerator of which is the number of Fully-Diluted Shares
at the Effective Time and the denominator of which is 22,922,785;

 
"Reorganization Resolution" means the special resolution of the Shareholders to
be substantially as set forth in Schedule A hereto;
 
"Returns" means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes;
 
"SEC" means the Securities and Exchange Commission of the United States;
 
"Securities Authorities" means the appropriate securities commission or similar
regulatory authorities in Canada and each of the provinces and territories
thereof and in the United States and each of the states thereof;
 
"Securities Laws" means, collectively, all applicable Canadian provincial and
territorial corporate and securities laws, United States federal securities
laws, the "blue sky" or securities laws of the states of the United States and
any other applicable securities laws;
 

--------------------------------------------------------------------------------


- 10 -
 
"Shareholders" means the holders of Shares from time to time;
 
"Shareholder Meeting" means the special meeting of the Shareholders, including
any adjournments or postponement thereof, to be called and held in accordance
with the provisions of the Act and the by-laws of the Corporation to consider
and, if deemed advisable, approve the Reorganization Resolution;
 
"Shares" means common shares in the share capital of the Corporation as
constituted on the date hereof;
 
"Subsidiary" has the meaning set forth in the Act and includes each other
partnership or other entity controlled, directly or indirectly, by the
referenced party but, in respect of the Acquirer, does not include the
Corporation;
 
"Superior Proposal" has the meaning set forth in Section 3.2(a) hereof;
 
"Support Agreement" means an agreement substantially in the form attached hereto
as Schedule F;
 
"Taxes" shall mean all taxes, however denominated, including any interest,
penalties or other additions that may become payable in respect thereof, imposed
by any federal, territorial, provincial, state, local or foreign government or
any agency or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes (including, but not limited to, federal income taxes and provincial income
taxes), payroll and employee withholding taxes, unemployment insurance, social
insurance taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise
taxes, gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes, stamp taxes, environmental taxes, transfer taxes,
workers' compensation and other governmental charges, and other obligations of
the same or of a similar nature to any of the foregoing, which the Corporation
is required to pay, withhold or collect;
 
"U.S. Securities Act" means the United States Securities Act of 1933, as
amended; and
 
"Voting and Exchange Trust Agreement" means an agreement substantially in the
form attached hereto as Schedule E.
 
1.2    Singular, Plural, etc.
 
Words importing the singular number include the plural and vice versa and words
importing gender include the masculine, feminine and neuter genders.
 
1.3    Deemed Currency
 
In the absence of a specific designation of any currency, any undescribed dollar
amount herein shall be deemed to refer to Canadian dollars.
 

--------------------------------------------------------------------------------


- 11 -
 
1.4    Date for Any Action
 
In the event that any date on which any action is required to be taken hereunder
by any of the parties hereunder is not a Business Day, such action shall be
required to be taken on the next succeeding day which is a Business Day.
 
1.5    Decision by Board of Directors
 
Any reference herein to a decision or determination, unanimous or otherwise, of
the Board of Directors means a decision or determination by a quorum of the
directors of the Corporation entitled to vote under the Act and the constating
documents of the Corporation.
 
1.6    Interpretation Not Affected by Party Drafting
 
The parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement, and the parties hereby
agree that any rule of construction to the effect that any ambiguity is to be
resolved against the drafting party will not be applicable in the interpretation
of this Agreement.
 
1.7    Statutes
 
Any reference to a statute herein shall include any and all rules or regulations
promulgated thereunder and any and all amendments made to such statute, rules or
regulations prior to the date hereof and hereafter from time to time.
 
1.8    Knowledge
 
In this Agreement, each of the phrases "to the best of the knowledge of", "to
the best of its knowledge" and "to its knowledge" means, unless otherwise
expressly stated, a statement of the declarant's knowledge of the facts or
circumstances in connection with such facts and circumstances; and where such
statement is made in reference to the Acquirer or the Corporation means, unless
otherwise expressly stated, a statement as to the best knowledge of each of the
senior officers of the Acquirer or the Corporation, as the case may be, about
the facts or circumstances to which such phrase related, with such facts and
circumstances that would ordinarily be made in discharge of each such senior
officer's duties.
 
ARTICLE 2
THE REORGANIZATION
 
2.1    Implementation Steps by the Corporation
 
The Corporation agrees that it shall use its commercially reasonable efforts to:
 

 
(a)
as soon as reasonably practicable, and in any event, on or before July  21,
2006, provide due notice of the Shareholder Meeting and mail to Shareholders a
notice of meeting, Proxy Circular and form of proxy all in accordance with
applicable laws;

 

--------------------------------------------------------------------------------


- 12 -
 

 
(b)
lawfully convene and hold the Shareholder Meeting as soon as reasonably
practicable and, in any event, on or before August 14, 2006; and

 

 
(c)
subject to obtaining the approval of Shareholders of the Reorganization
Resolution, and the satisfaction or waiver of the other conditions herein
contained in favour of each party, use all reasonable commercial efforts to
enter into the agreements and take the actions constituting the Reorganization
including sending to the Registrar, for filing under the Act, the articles of
amendment creating the Series 1 Preferred Shares to be issued to the Acquirer,
and the Articles of Amendment and such other documents as may be required in
connection therewith under the Act to give effect to the Reorganization.

 
2.2    Implementation Steps by Acquirer
 
Acquirer agrees that, on or prior to the Closing Date and subject to the
satisfaction or waiver of the conditions herein contained in favour of Acquirer,
Acquirer shall use all reasonable commercial efforts to enter into the Voting
and Exchange Trust Agreement and the Support Agreement and to issue to the
trustee under the Voting and Exchange Trust Agreement such share or shares as
required by the Voting and Exchange Trust Agreement, if any, in respect of the
Exchangeable Shares to be issued pursuant to the Reorganization.
 
2.3    Dissenting Shareholders
 
Holders of Shares shall have the right to exercise Dissent Rights in connection
with the Reorganization pursuant to Section 191 of the Act (such holders
referred to as "Dissenters" or as "Dissenting Shareholders" when referring
exclusively to Shareholders). The Corporation shall give Acquirer (i) prompt
notice of any written notices of exercise of rights of dissent, withdrawals of
such notices, and any other instruments served pursuant to the Act and received
by the Corporation and (ii) the opportunity to participate in all negotiations
and proceedings with respect to such rights. Without the prior written consent
of Acquirer, except as required by applicable law, the Corporation shall not
make any payment with respect to any such rights or offer to settle or settle
any such rights.
 
2.4    Corporation Approval of the Reorganization
 

     
(a)
The Corporation represents that the Board of Directors, upon consultation with
its advisors, has unanimously determined that:

 

 
(i)
the Reorganization is fair from a financial point of view to the Shareholders
and is in the best interests of the Corporation and the Shareholders; and

 

 
(ii)
the Board of Directors will unanimously recommend that Shareholders vote in
favour of the Reorganization Resolution, which recommendation, subject to the
fiduciary duties of the Board of Directors, may not be withdrawn, modified or
changed in any manner except in the event of the termination of this Agreement
pursuant to Section 10.1.

 

--------------------------------------------------------------------------------


- 13 -
 

 
(b)
The Corporation represents that the independent committee of the Board of
Directors has received a verbal opinion from Genuity Capital Markets that the
consideration under the Reorganization is fair from a financial point of view to
the Shareholders and that Genuity Capital Markets has advised that it will
provide a written opinion to such effect on or before the mailing of the
Shareholder Meeting materials described in Section 2.1(a).

 

 
(c)
The Corporation represents that its senior officers and directors have advised
the Corporation that, at the date hereof, they intend to vote any Shares held by
them in favour of the Reorganization Resolution and will so represent in the
Proxy Circular.

 
2.5    Proxy Circular
 
As promptly as reasonably practicable, the Corporation shall prepare the Proxy
Circular (setting forth inter alia the recommendation of the Board of Directors
set forth in Section 2.4(a) and the fairness opinion referred to in
Section 2.4(b) and reflecting the execution of the Transaction Support
agreements referred to in Section 9.2(d) and the intention of the senior
officers and directors referred to in Section 2.4(c)) together with any other
documents required by corporate laws, Securities Laws or other applicable laws
in connection with the approval of the Reorganization by the Shareholders and
the Corporation shall, on a confidential basis, provide Acquirer and its legal
and financial advisors timely opportunity to review and a reasonable period of
time in the circumstances to comment on all such documentation and all such
documentation shall be reasonably satisfactory to Acquirer before it is filed or
distributed to the Shareholders.
 
2.6    Securities and Tax Compliance
 

 
(a)
Acquirer agrees to use all commercially reasonable efforts to cause the Acquirer
to become a reporting issuer for the purposes of the Securities Act (Alberta)
(or equivalent status in another province of Canada) on or before the Closing
Date.  In the event the Acquirer is not a reporting issuer for the purposes of
any Canadian federal, provincial or territorial securities laws ("Canadian
Securities Laws") on or before the Closing Date, Acquirer shall, or shall cause
its Subsidiaries (and the Corporation agrees to cooperate in respect thereof) to
use commercially reasonable efforts to obtain all orders required from the
applicable Canadian Governmental Entities to permit the first resale of Acquirer
Shares issuable upon exchange of the Exchangeable Shares from time to time,
without qualification with, or approval of, or the filing of any prospectus or
similar document, or undertaking, from, any Canadian Governmental Entity under
any Canadian Securities Laws or pursuant to the rules and regulations of any
Governmental Entity administering such laws, or the fulfilment of any other
legal requirement in any such jurisdiction (other than, with respect to such
first resale being from the holdings of a "control person" for purposes of
Canadian Securities Laws).

 

--------------------------------------------------------------------------------


- 14 -
 

 
(b)
Acquirer agrees to use all commercially reasonable efforts to file a
registration statement (the "Registration Statement") with the SEC not more than
ten Business Days following the later of the date that the Acquirer's Form 10-K
is filed with the SEC and the Closing Date in order to register under the U.S.
Securities Act the resale of the Acquirer Shares issuable from time to time
after the Effective Time upon exchange of the Exchangeable Shares, and shall use
all commercially reasonable efforts to cause the Registration Statement to
become effective and to maintain the effectiveness of such registration for one
year following the date on which all Exchangeable Shares have been exchanged for
Acquirer Shares (other than those Exchangeable Shares held by Acquirer or any of
its affiliates).

 

 
(c)
Acquirer agrees to use all commercially reasonable efforts to cause the Acquirer
Shares to be listed on the American Stock Exchange, the Toronto Stock Exchange
or another senior stock exchange in the United States promptly following the
Effective Time.

 

 
(d)
The Acquirer shall, on a confidential basis, provide the Corporation and its
legal and financial advisors timely opportunity to review and a reasonable
period of time in the circumstances to comment on all such documentation as may
be prepared for filing in connection with Subsections 2.6(a), (b) and (c) and
all such documentation shall be reasonably satisfactory to the Corporation
before it is filed.

 

 
(e)
The Corporation and the Acquirer and its transfer agent shall be entitled to
deduct and withhold from any Exchangeable Shares or other consideration payable
to any holders of Shares pursuant to the transactions contemplated hereby, such
amounts as is required to be deducted and withheld with respect to such payment
under the Income Tax Act (Canada), the United States Internal Revenue Code of
1986 or any provision of provincial, state, territorial, local or foreign tax
law, in each case, as amended. To the extent that amounts are so withhold, such
withhold amounts shall be treated for all purposes hereof as having been paid to
the holder of the Shares in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority. To the extent that the amount so required or
permitted to be deducted or withheld exceeds the cash portion of the
consideration otherwise payable to the holder, the Corporation, the Acquirer or
the transfer agent are hereby authorized to sell or otherwise dispose of such
portion of the consideration as is necessary to provide sufficient funds to
enable compliance with such deduction or withholding obligation and the
Corporation, the Acquirer or the transfer agent, as the case may be, shall
notify the holder thereof and remit any unapplied balance of the net proceeds of
such sale.

 
2.7    Preparation of Filings
 

 
(a)
Acquirer and the Corporation shall, acting reasonably and promptly in the
circumstances, cooperate in:

 

--------------------------------------------------------------------------------


- 15 -
 

 
(i)
the preparation of the Proxy Circular, the Registration Statement, the stock
exchange application, the application to become a reporting issuer and any
application for the orders and the preparation of any required registration
statements and any other documents reasonably deemed by Acquirer or the
Corporation to be necessary to discharge their respective obligations under
corporate laws, Securities Laws or other applicable laws in connection with the
Reorganization and the other transactions contemplated hereby;

 

 
(ii)
the taking of all such action as may be required under any applicable Securities
Laws in connection with the issuance of the Exchangeable Shares and Acquirer
Shares in connection with the Reorganization; provided, however, that with
respect to the United States "blue sky" and Canadian provincial qualifications
neither Acquirer nor the Corporation shall be required to register or qualify as
a foreign corporation or to take any action that would subject it to service of
process in any jurisdiction where such entity is not now so subject, except as
to matters and transactions arising solely from the offer and sale of the
Exchangeable Shares and Acquirer Shares;

 

 
(iii)
the taking of all such actions as may be required under the Act in connection
with the transactions contemplated by this Agreement and the Reorganization; and

 

 
(iv)
the preparation of materials in connection with any financing activities of the
Acquirer.

 

 
(b)
Each of Acquirer and the Corporation agree to promptly furnish to the other all
information concerning each of them and the Shareholders as may be required to
give effect to the actions described in Sections 2.5 and 2.6 and the foregoing
provisions of this Section 2.7, and each covenants that no information furnished
by it (to its knowledge in the case of information concerning its shareholders)
in connection with such actions or otherwise in connection with the consummation
of the Reorganization and the other transactions contemplated by this Agreement
will contain any misrepresentation or any untrue statement of a material fact or
omit to state a material fact required to be stated in any such document or
necessary in order to make any information so furnished for use in any such
document not misleading in the light of the circumstances in which it is
furnished. All such information shall be used only for the purposes of the
transactions contemplated hereby and, except to the extent necessary to give
effect to the actions described in Sections 2.5 and 2.6 and the foregoing
provisions of this Section 2.7, shall be treated confidentially.

 

--------------------------------------------------------------------------------


- 16 -
 

 
(c)
Each of Acquirer and the Corporation agree to promptly notify the other if at
any time before or after the Shareholder Meeting it becomes aware that the Proxy
Circular or the Registration Statement or an application for an order or stock
exchange listing or any financing disclosure document contains any
misrepresentation or any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading in light of the circumstances in which they are
made, or that otherwise requires an amendment or supplement to the Proxy
Circular or such Registration Statement or application or disclosure document.
In any such event, Acquirer and the Corporation agree to cooperate in the
preparation of a supplement or amendment to the Proxy Circular, Registration
Statement application, disclosure document or such other document, as required
and as the case may be, and, if required, shall cause the same to be distributed
to the Shareholders or filed with the relevant securities regulatory
authorities, as applicable.

 

 
(d)
The Corporation shall ensure that the Proxy Circular complies with all
applicable laws and, without limiting the generality of the foregoing, that the
Proxy Circular does not contain any misrepresentation or any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements contained there not misleading in light of
the circumstances in which they are made (other than with respect to any
information relating to and provided by Acquirer). Without limiting the
generality of the foregoing, the Corporation shall ensure that the Proxy
Circular complies with National Instrument 51-102, to the extent applicable, and
provides Shareholders with information in sufficient detail to permit them to
form a reasoned judgement concerning the matters to be placed before them at the
Shareholder Meeting. The Corporation shall ensure that none of the information
supplied or to be supplied by the Corporation for inclusion or incorporation by
reference in any application or any Registration Statement will at the relevant
effective time contain any untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein in light of the circumstances under which they were made
not misleading. The Corporation will take all reasonable steps within its
control to ensure that the Proxy Circular is prepared as to form in all material
respects in compliance with the provisions of the Act and Canadian Securities
Laws.

 

 
(e)
Acquirer shall ensure that any Registration Statement complies with all U.S.
Securities Laws and, without limiting the generality of the foregoing, that such
document does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances in
which they are made (other than with respect to any information relating to and
provided by the Corporation or any security holder named therein). The Acquirer
shall ensure that none of the information supplied or to be supplied by the
Acquirer for inclusion or incorporation by reference in the Proxy Circular will
at the relevant effective time contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein in light of the circumstances under
which they were made not misleading.

 

--------------------------------------------------------------------------------


- 17 -
 
2.8    Cooperation
 

 
(a)
The Corporation agrees to use its commercially reasonable efforts to perform all
obligations required to be performed by the Corporation under this Agreement,
cooperate with Acquirer in connection therewith, and do all such other acts and
things as may be necessary or desirable in order to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated in
this Agreement and, without limiting the generality of the foregoing, the
Corporation shall:

 

 
(i)
subject to Section 3.2, solicit from the Shareholders proxies in favour of
approval of the Reorganization Resolution and use commercially reasonable
efforts to obtain the approval by such Shareholders of the Reorganization
Resolution;

 

 
(ii)
not adjourn, postpone or cancel (or propose adjournment, postponement or
cancellation of) the Shareholder Meeting without Acquirer's prior written
consent, acting reasonably, except as required by applicable laws;

 

 
(iii)
use commercially reasonable efforts to satisfy or cause to be satisfied as soon
as reasonably practicable all the conditions precedent that are set forth in
Article 9;

 

 
(iv)
apply for and use commercially reasonable efforts to obtain as promptly as
practicable all Regulatory Approvals relating to the Corporation and, in doing
so, to keep Acquirer reasonably informed as to the status of the proceedings
related to obtaining the Regulatory Approvals, including, but not limited to,
providing Acquirer the opportunity to be present for or participate in all
communications with any Governmental Entity and providing Acquirer with copies
of all related applications and notifications, in draft form, in order for
Acquirer to provide its reasonable comments;

 

 
(v)
use commercially reasonable efforts to defend all lawsuits or other legal,
regulatory or other proceedings to which it is a party challenging or affecting
this Agreement or the consummation of the transactions contemplated hereby;

 

 
(vi)
use commercially reasonable efforts to have lifted or rescinded any injunction
or restraining order or other order which may adversely affect the ability of
the parties to consummate the transactions contemplated hereby;

 

 
(vii)
effect all necessary registrations, filings and submissions of information
required by Governmental Entities from the Corporation in connection with the
transactions contemplated hereby; and

 

--------------------------------------------------------------------------------


- 18 -
 

 
(viii)
use commercially reasonable efforts to obtain all waivers, consents and
approvals from other parties to loan agreements, leases or other contracts
required to be obtained by the Corporation to consummate the transactions
contemplated hereby which the failure to obtain would have a Material Adverse
Effect.

 

 
(b)
Acquirer agrees to use its commercially reasonable efforts to, and shall use its
commercially reasonable efforts to cause its Subsidiaries to, perform all
obligations required to be performed by it or any of its Subsidiaries under this
Agreement, cooperate with the Corporation in connection therewith, and do all
such other acts and things as may be necessary or desirable in order to
consummate and make effective, as soon as reasonably practicable, the
transactions contemplated by this Agreement and, without limiting the generality
of the following, the Acquirer shall:

 

 
(i)
use commercially reasonable efforts to satisfy or cause to be satisfied as soon
as reasonably practicable all conditions precedent that are set forth in
Article 9 hereof;

 

 
(ii)
apply for and use commercially reasonable efforts to obtain as promptly as
practicable the order respecting reporting issuer or similar status and all
Regulatory Approvals relating to Acquirer or any of its Subsidiaries, and, in
doing so, to keep the Corporation reasonably informed as to the status of the
proceedings related to obtaining the order and the Regulatory Approvals,
including, but not limited to, providing the Corporation with copies of all
related applications and notifications, in draft form, in order for the
Corporation to provide its reasonable comments;

 

 
(iii)
use commercially reasonable efforts to defend all lawsuits or other legal,
regulatory or other proceedings to which it is a party challenging or affecting
this Agreement or the consummation of the transactions contemplated hereby;

 

 
(iv)
use commercially reasonable efforts to have lifted or rescinded any injunction
or restraining order or other order relating to Acquirer or any of its
Subsidiaries which may adversely affect the ability of the parties to consummate
the transactions contemplated hereby;

 

 
(v)
effect all necessary registrations, filings and submissions of information
required by Governmental Entities from Acquirer or any of its Subsidiaries in
connection with the transactions contemplated hereby; and

 

 
(vi)
reserve or have available a sufficient number of Acquirer Shares for issuance
upon the exchange from time to time of Exchangeable Shares issued pursuant to
the Reorganization, and use its reasonable best efforts and in good faith
expeditiously take all such actions and do all such things as are reasonably
necessary or desirable to cause such Acquirer Shares to be approved for listing
on any stock exchange that the Acquirer Shares are listed at the time.

 

--------------------------------------------------------------------------------


- 19 -
 

 
(c)
The Acquirer shall not exercise its voting rights as a Shareholder in connection
with the Reorganization Resolution.

 
ARTICLE 3
COVENANTS OF THE CORPORATION
 
3.1    Ordinary Course of Business
 
The Corporation covenants and agrees that, from the date hereof until the
earlier of the Effective Time and the date this Agreement is terminated pursuant
to its terms, unless Acquirer otherwise agrees in writing or except as otherwise
expressly contemplated or permitted by this Agreement or the Disclosure Letter:
 

 
(a)
the Corporation shall conduct its business only in, and not take action except
in, the usual, ordinary and regular course of business and consistent with past
practice;

 

 
(b)
the Corporation shall not directly or indirectly do or permit to occur any of
the following:

 

 
(i)
issue, sell, pledge, lease, dispose of, encumber or agree to issue, sell,
pledge, lease, dispose of or encumber:

 

 
(A)
any additional shares of, or any options, warrants, calls, conversion privileges
or rights of any kind to acquire any shares of, any capital stock of the
Corporation (other than pursuant to the exercise of outstanding options or
warrants), or

 

 
(B)
except in the ordinary and regular course of business, consistent with past
practice, any assets of the Corporation;

 

 
(ii)
amend or propose to amend its governing documents;

 

 
(iii)
split, combine or reclassify any outstanding Shares, or declare, set aside or
pay any dividend or other distribution payable in cash, stock, property or
otherwise with respect to the Shares;

 

 
(iv)
redeem, purchase or offer to purchase any Shares or other securities of the
Corporation;

 

 
(v)
reorganize, amalgamate or merge the Corporation with any other Person;

 

 
(vi)
acquire or agree to acquire (by merger, amalgamation, acquisition of stock or
assets or otherwise) any Person or acquire or agree to acquire any assets,
except in the ordinary and regular course of business, consistent with past
practice;

 

--------------------------------------------------------------------------------


- 20 -
 

 
(vii)
pay, discharge or satisfy any material claims, liabilities or obligations or 
relinquish any material contractual rights;

 

 
(viii)
enter into any interest rate, currency or commodity swaps, hedges or other
similar financial instruments;

 

 
(ix)
waive, release, grant or transfer any rights of material value or modify or
change in any material respect any existing material licence, lease, contract or
other document, other than in the ordinary and regular course of business,
consistent with past practice;

 

 
(x)
authorize, recommend or propose any release or relinquishment of any material
contract right other than in the ordinary and regular course of business,
consistent with past practice;

 

 
(xi)
incur or commit to incur any indebtedness for borrowed money or any other
material liability or obligation or issue any debt or assume, guarantee, endorse
or otherwise as an accommodation become responsible for, the obligations of any
other person, or make loans or advances, except, in either case, in the ordinary
and regular course of business consistent with past practice;

 

 
(xii)
issue any press release, make any public statement or grant any media interviews
of any kind except in connection with ongoing community consultation and similar
activities in the ordinary course consistent with past practice and subject to
consultation, coordination and cooperation with the Acquirer and its investor
relations personnel;

 

 
(xiii)
create or acquire any Subsidiary;

 

 
(xiv)
pay, give or agree to pay or give any commission or other remuneration directly
or indirectly for soliciting the exchange (as such phrase is used and
interpreted under Section 3(a)(9) of the Securities Act of 1933, as amended) of
Shares into Exchangeable Shares pursuant to the terms of the Reorganization; or

 

 
(xv)
authorize or propose any of the foregoing, or enter into or modify any contract,
agreement, commitment or arrangement to do any of the foregoing;

 

 
(c)
other than as set forth in the Disclosure Letter, the Corporation shall not:

 

 
(i)
take any action with respect to the entering into, assuming or modifying of any
employment, severance, collective bargaining or similar agreements, policies or
arrangements with respect to the grant of any bonuses, salary increases, stock
options, pension benefits, retirement allowances, deferred compensation,
severance or termination pay or any other form of compensation or profit sharing
or with respect to any increase of benefits payable; or

 

--------------------------------------------------------------------------------


- 21 -
 

 
(ii)
without limiting the foregoing, create, enter into, assume or modify any
Employee Obligations;

 

 
(d)
the Corporation shall use its reasonable efforts to cause its current insurance
(or re-insurance) policies not to be cancelled or terminated or any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies underwritten by insurance and re
insurance companies of nationally recognized standing providing commercially
reasonable coverage in accordance with industry practice for similar entities
carrying on comparable business are obtained;

 

 
(e)
the Corporation shall:

 

 
(i)
in the context of the transactions contemplated hereby, use its commercially
reasonable efforts to preserve intact its business organization and goodwill, to
keep available the services of its officers and employees as a group and to
maintain satisfactory relationships with suppliers, agents, distributors,
customers and others having business relationships with it;

 

 
(ii)
not take any action, that would render, or that reasonably may be expected to
render, any representation or warranty made by it in this Agreement untrue in
any material respect at any time prior to the Effective Time if then made;

 

 
(iii)
confer on a regular basis with Acquirer with respect to material operational
matters and shall cooperate with the Acquirer to develop a communications
strategy regarding the progress of its exploration program and preparation of
technical reports required to comply with applicable laws and stock exchange
rules; and

 

 
(iv)
cooperate with the Acquirer and provide all reasonable support and information
necessary or desirable in connection with financing activities of the Acquirer
and any disclosure documents and technical reports prepared in connection
therewith;

 

 
(f)
the Corporation shall not settle or compromise any claim brought by any present,
former or purported holder of any securities of the Corporation in connection
with the transactions contemplated by this Agreement or the Reorganization;

 

 
(g)
the Corporation shall not enter into or modify any contract, agreement,
commitment or arrangement inconsistent with any of the matters set forth in this
Section 3.1; and

 

--------------------------------------------------------------------------------


- 22 -
 

 
(h)
the Corporation shall use all commercially reasonable efforts to obtain receipt
of the consents of any and all lenders to the Corporation whose consent is
required to prevent a default or any event that with the passage of time may
constitute an event of default thereunder, to the transactions contemplated
herein.

 
3.2    Non-Solicitation
 

 
(a)
The Corporation shall not, directly or indirectly, through any officer,
director, employee, representative or agent of the Corporation, (i) solicit,
initiate or encourage (including by way of furnishing information or entering
into any form of agreement, arrangement or understanding) the initiation of any
inquiries, discussions, negotiations, proposals or offers from any Person or
other entity or group (other than Acquirer) in respect of any matter or thing
inconsistent with the successful completion of the Reorganization, including,
without limitation, any Acquisition Proposal or (ii)  provide any non-public
information to, participate in any discussions or negotiations relating to any
such matter or thing with, or otherwise cooperate with or assist or participate
in any effort to take such action by, any Person or other entity or group;
provided nothing contained in this Section 3.2 or otherwise in this Agreement
shall prevent the Board of Directors from:

 

 
(i)
considering, negotiating or providing information in connection with, or
otherwise (except as provided for in (iii) below) responding to, an unsolicited
bona fide written Acquisition Proposal in respect of which:

 

 
(A)
the Board of Directors has determined in good faith (after receiving the advice
of its financial advisors that is reflected in the minutes of the Board of
Directors) to be a commercially feasible transaction that could be carried out
within a time frame that is reasonable in the circumstances and would, if
consummated in accordance with its terms, result in a transaction demonstrably
superior to the Reorganization from a financial point of view to the
Shareholders; and

 

 
(B)
after consultation with its financial advisors, and after receiving advice of
counsel that is reflected in the minutes of the Board of Directors, the Board of
Directors concludes in good faith such action is necessary for the Board of
Directors to discharge properly its fiduciary duties under applicable law;

 

 
 
(any such Acquisition Proposal that meets such requirements being referred to
herein as a “Superior Proposal”), provided that the Corporation is in compliance
with Sections 3.2(c) and (d) in respect of the Acquisition Proposal;

 

 
(ii)
complying with Securities Laws relating to the provision of directors' circulars
and making appropriate disclosure with respect thereto to Shareholders; and

 

--------------------------------------------------------------------------------


- 23 -
 

 
(iii)
accepting, recommending, approving or implementing any Superior Proposal if the
Corporation has complied with Sections 3.2(c) and (d) in respect of the Superior
Proposal and prior to such acceptance, recommendation, approval or
implementation:

 

 
(A)
after consultation with its financial advisors, and after receiving advice of
counsel that is reflected in the minutes of the Board of Directors, the Board of
Directors concludes in good faith such action is necessary for the Board of
Directors to discharge properly its fiduciary duties under applicable law; and

 

 
(B)
in arriving at such conclusion, the Board of Directors gives consideration to
any amendment proposed by Acquirer in writing in the three Business Day period
referred to in Section 3.2(d).

 

 
(b)
The Corporation shall, and shall direct and use reasonable efforts to cause its
officers, directors, employees, representatives and agents to, immediately cease
and cause to be terminated any existing discussions or negotiations with any
parties (other than Acquirer or an affiliate of Acquirer) with respect to any
potential Acquisition Proposal. To the extent not already done so, the
Corporation shall immediately close any and all data rooms which may have been
opened. The Corporation agrees not to waive, in whole or in part, or release, in
whole or in part, any third party from, or consent to any action pursuant to,
any confidentiality or standstill obligation to which the Corporation and such
third party is a party except in respect of a Superior Proposal in accordance
with Section 3.2(d). The Corporation shall immediately request the return or
destruction of all confidential non-public information provided to any third
parties who have entered into a confidentiality agreement with the Corporation
relating to a potential Acquisition Proposal, shall use all reasonable efforts
to ensure that such requests are honoured and shall immediately advise Acquirer
orally and in writing of any responses or action (actual or threatened) by any
recipient of such request which could hinder, prevent, delay or otherwise
adversely affect the completion of the Reorganization.

 

 
(c)
The Corporation shall immediately notify Acquirer of any Acquisition Proposal
(including, without limitation any amended, supplemented, replaced or renewed
Acquisition Proposal previously made) or any request for non-public information
relating to the Corporation or for access to the properties, books or records of
the Corporation by any Person or other entity or group that informs the
Corporation that it is considering making, or has made, an Acquisition Proposal.
Such notice to Acquirer shall be made, from time to time, orally and in writing,
and shall indicate such details of the proposal, inquiry or contact known to
such person as Acquirer may reasonably request including, without limitation,
the identity of the Person or other entity or group making such proposal,
inquiry or contact and shall include a copy of any written form of Acquisition
Proposal.

 

--------------------------------------------------------------------------------


- 24 -
 

 
(d)
If the Board of Directors determines that an Acquisition Proposal constitutes a
Superior Proposal pursuant to Section 3.2(a), the Corporation shall give
immediate notice of such determination to the Acquirer (together with a copy of
any written advice of counsel that is reflected in the minutes of the Board of
Directors, referred to in Section 3.2(a)) and shall give Acquirer not less than
three Business Days advance notice of any action to be taken by the Board of
Directors to withdraw, modify or change any recommendation regarding the
Reorganization or to enter into any agreement to implement the Superior
Proposal, and provide to Acquirer the right, during such three Business Days, to
advise the Board of Directors that Acquirer will, within such period, announce
its intention to, and, as soon as practicable in the circumstances and, in any
event, within three Business Days of such announcement, amend the terms of the
Reorganization to provide that the holders of Shares shall, pursuant to the
Reorganization as amended, receive a value per Share equal to or greater than
the value per Share provided in the Superior Proposal. If Acquirer so advises
the Board of Directors and so amends the Reorganization, the Board of Directors
shall not withdraw, modify or change any recommendation with respect to the
Reorganization, as so amended, and neither the Corporation nor the Board of
Directors shall take any action to accept, recommend, approve or implement the
Superior Proposal, including, without limitation, any release of the party
making the Superior Proposal from any standstill or confidentiality obligation,
any further consideration or negotiation of the Superior Proposal or entry into
of any agreement regarding the Superior Proposal and the Corporation agrees to
amend this Agreement to provide for the Reorganization as so amended.

 

 
(e)
If the Board of Directors receives a request for non-public information from a
party who has made or is considering making an unsolicited bona fide Acquisition
Proposal and the Board of Directors determines that such Acquisition Proposal
constitutes a Superior Proposal pursuant to Section 3.2(a), then, and only in
such case, the Corporation may, subject to the execution of a confidentiality
agreement, provide such party with access to information regarding the
Corporation provided that the Corporation complies with its obligations pursuant
to Section 3.2(c), sends a copy of any such confidentiality agreement to
Acquirer immediately upon its execution and provides copies to Acquirer of any
information provided to such party (that has not been previously provided to
Acquirer) concurrently with its provision to such part.

 

 
(f)
The Corporation shall ensure that the officers, directors and employees of the
Corporation and any investment bankers or other advisors or representatives
retained by the Corporation are aware of the provisions of this Section, and the
Corporation shall be responsible for any breach of this Section 3.2 by such
investment bankers, advisors or other representatives.

 

--------------------------------------------------------------------------------


- 25 -
 
3.3    Notice of Material Change
 
From the date hereof until the earlier of the Effective Time and the date this
Agreement is terminated pursuant to its terms, the Corporation shall promptly
notify Acquirer in writing of:
 

 
(a)
any Material Adverse Change with respect to the Corporation;

 

 
(b)
any change in information relating to any representation or warranty of the
Corporation set forth in this Agreement which is or may be of such a nature as
to render any such representation or warranty misleading or untrue in a material
respect;

 

 
(c)
any material fact that arises and which would have been required to be stated
herein or disclosed to Acquirer had such fact arisen on or prior to the date of
this Agreement;

 

 
(d)
any claim, action, proceeding or investigation pending or, to the knowledge of
the Corporation, threatened referred to in Section 7.1(m) or any basis for any
such claim, action, proceeding or investigation; and

 

 
(e)
any claim under policies of insurance referred to in Section 7.1(r).

 
The Corporation shall in good faith discuss with Acquirer any change in
circumstances (actual, anticipated, contemplated or, to the knowledge of the
Corporation, threatened), financial or otherwise, which is of such a nature that
there may be a reasonable question as to whether notice is required to be given
pursuant to this Section.
 
3.4    Access to Information
 
Upon reasonable notice, the Corporation shall afford the Acquirer's officers,
employees, counsel, accountants and other authorized representatives and
advisors ("Representatives") reasonable access, during normal business hours
from the date hereof and until the earlier of the Effective Time and the date
this Agreement is terminated pursuant to its terms, to its facilities (including
the ability to conduct reasonable environmental tests in respect of any of the
properties of the Corporation at Acquirer's cost) properties, books, contracts
and records as well as to its management personnel, and, during such period, the
Corporation shall furnish promptly to the Acquirer all information concerning
its business, properties and personnel as the Acquirer may reasonably request,
provided that the Acquirer shall make reasonable efforts to minimize the number
of Representatives attending at the Corporation's offices and facilities and to
work cooperatively with the Corporation to minimize disruptions in the business
of the Corporation.
 
3.5    Financial Statements
 
The Corporation shall deliver to Acquirer as soon as they become available true
and complete copies of any report or statement provided to its Shareholders
subsequent to the date of this Agreement. As of their respective dates, such
reports and statements (excluding any information therein provided by Acquirer,
as to which the Corporation makes no representation) will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading and will comply in all
material respects with the requirements of applicable law and stock exchange
rules. The financial statements of the Corporation issued by the Corporation or
to be included in such reports and statements (excluding any information therein
provided by Acquirer, as to which the Corporation makes no representation) will
be prepared in accordance with generally accepted accounting principles
applicable in Canada (except as otherwise indicated in such financial statements
and the notes thereto or, in the case of audited statements, in the related
report of the auditor), and will present fairly the financial position, results
of operations and changes in financial position of the Corporation as of the
dates thereof and for the periods indicated therein (subject, in the case of any
unaudited interim financial statements, to normal year-end audit adjustments).
 

--------------------------------------------------------------------------------


- 26 -
 
ARTICLE 4
TRANSACTION SUPPORT AGREEMENTS
 
4.1    Transaction Support Agreements
 
The Corporation shall use commercially reasonable efforts to contact the
Principal Shareholders of the Corporation for the purpose of discussing the
Transaction Support Agreements.
 
ARTICLE 5
COVENANTS OF ACQUIRER
 
5.1    Ordinary Course of Business
 
The Acquirer covenants and agrees that, from the date hereof until the earlier
of the Effective Time and the date this Agreement is terminated pursuant to its
terms, unless the Corporation otherwise agrees in writing or except as otherwise
expressly contemplated or permitted by this Agreement or the Disclosure Letter:
 

 
(a)
the Acquirer shall, and shall cause each of its Subsidiaries to, conduct its and
their respective business only in, and not take action except in, the usual,
ordinary and regular course of business;

 

 
(b)
the Acquirer shall not directly or indirectly do or permit to occur any of the
following:

 

 
(i)
issue, sell, pledge, lease, dispose of, encumber or agree to issue, sell,
pledge, lease, dispose of or encumber (or permit any of its Subsidiaries to
issue, sell, pledge, lease, dispose of, encumber or agree to issue, sell,
pledge, lease, dispose of or encumber):

 

 
(A)
any additional shares of, or any options, warrants, calls, conversion privileges
or rights of any kind to acquire any shares of, any capital stock of the
Acquirer or any of its Subsidiaries (other than pursuant to the exercise of
outstanding options, warrants or convertible debentures), or

 

--------------------------------------------------------------------------------


- 27 -
 

 
(B)
except in the ordinary and regular course of business, any assets of the
Acquirer or any of its Subsidiaries;

 

 
(ii)
amend or propose to amend its governing documents or those of any of its
Subsidiaries;

 

 
(iii)
split, combine or reclassify any outstanding shares, or declare, set aside or
pay any dividend or other distribution payable in cash, stock, property or
otherwise with respect to the shares of the Acquirer or any of its Subsidiaries;

 

 
(iv)
redeem, purchase or offer to purchase (or permit any of its Subsidiaries to
redeem, purchase or offer to purchase) any shares or other securities of the
Acquirer or any of its Subsidiaries;

 

 
(v)
reorganize, amalgamate or merge the Acquirer or any of its Subsidiaries with any
other Person;

 

 
(vi)
acquire or agree to acquire (by merger, amalgamation, acquisition of stock or
assets or otherwise) any Person or acquire or agree to acquire any assets,
except in the ordinary and regular course of business;

 

 
(vii)
pay, discharge or satisfy any material claims, liabilities or obligations, or
relinquish any material contractual rights;

 

 
(viii)
enter into any interest rate, currency or commodity swaps, hedges or other
similar financial instruments;

 

 
(ix)
waive, release, grant or transfer any rights of material value or modify or
change in any material respect any existing material licence, lease, contract or
other document, other than in the ordinary and regular course of business;

 

 
(x)
authorize, recommend or propose any release or relinquishment of any material
contract right other than in the ordinary and regular course of business;

 

 
(xi)
incur or commit to incur any indebtedness for borrowed money or any other
material liability or obligation or issue any debt or assume, guarantee, endorse
or otherwise as an accommodation become responsible for, the obligations of any
other person, or make loans or advances, except, in either case, in the ordinary
and regular course of business;

 

 
(xii)
issue any press release, make any public statement or grant any media interviews
of any kind;

 

 
(xiii)
pay, give or agree to pay or give any commission or other remuneration directly
or indirectly for soliciting the exchange (as such phrase is used and
interpreted under Section 3(a)(9) of the Securities Act of 1933, as amended) of
Shares into Exchangeable Shares pursuant to the terms of the Reorganization; or

 

--------------------------------------------------------------------------------


- 28 -
 

 
(xiv)
authorize or propose any of the foregoing, or enter into or modify any contract,
agreement, commitment or arrangement to do any of the foregoing;

 

 
(c)
the Acquirer shall not, and shall cause each of its Subsidiaries to not:

 

 
(i)
take any action with respect to the entering into, assuming or modifying of any
employment, severance, collective bargaining or similar agreements, policies or
arrangements with respect to the grant of any bonuses, salary increases, stock
options, pension benefits, retirement allowances, deferred compensation,
severance or termination pay or any other form of compensation or profit sharing
or with respect to any increase of benefits payable; or

 

 
(ii)
without limiting the foregoing, create, enter into, assume or modify any
Acquirer Employee Obligations;

 

 
(d)
the Acquirer shall use its reasonable efforts to cause its current insurance (or
re-insurance) policies not to be cancelled or terminated or any of the coverage
thereunder to lapse, unless simultaneously with such termination, cancellation
or lapse, replacement policies underwritten by insurance and re insurance
companies of nationally recognized standing providing commercially reasonable
coverage in accordance with industry practice for similar entities carrying on
comparable business are obtained;

 

 
(e)
the Acquirer shall:

 

 
(i)
in the context of the transactions contemplated hereby, use its commercially
reasonable efforts, and cause each of its Subsidiaries to use its commercially
reasonable efforts, to preserve intact their respective business organizations
and goodwill, to keep available the services of its officers and employees as a
group and to maintain satisfactory relationships with suppliers, agents,
distributors, customers and others having business relationships with it or its
Subsidiaries;

 

 
(ii)
not take any action, or permit any of its Subsidiaries to take any action, that
would render, or that reasonably may be expected to render, any representation
or warranty made by it in this Agreement untrue in any material respect at any
time prior to the Effective Time if then made; and

 

 
(iii)
confer on a regular basis with the Corporation with respect to material
operational matters, including equity financing matters, the status of
applications to the American Stock Exchange or other stock exchanges, and
applications for reporting issuer status and registration statements;

 

--------------------------------------------------------------------------------


- 29 -
 

 
(f)
the Acquirer shall not settle or compromise any claim brought by any present,
former or purported holder of any securities of the Acquirer in connection with
the transactions contemplated by this Agreement or the Reorganization;

 

 
(g)
the Acquirer shall not enter into or modify any contract, agreement, commitment
or arrangement inconsistent with any of the matters set forth in this
Section 5.1; and

 

 
(h)
the Acquirer shall use all commercially reasonable efforts to obtain receipt of
the consents of any and all lenders to the Acquirer whose consent is required to
prevent a default or any event that with the passage of time may constitute an
event of default thereunder, to the transactions contemplated herein.

 
For greater certainty, nothing in this Section 5.1 shall prohibit or restrict
the right of Acquirer to comply with its obligations, including without
limitation its continuous disclosure obligations, pursuant to Securities Laws or
the applicable rules of any stock exchange or similar trading market. For the
purposes of this Section 5.1 the phrase "the usual, ordinary and regular course
of business" shall mean what is reasonably considered to be usual, ordinary and
regular course of business for a public company listed on a stock exchange in
the United States or Canada.
 
5.2    Non-Solicitation
 

 
(a)
The Acquirer shall not, directly or indirectly, through any officer, director,
employee, representative or agent of the Acquirer, (i) solicit, initiate or
encourage (including by way of furnishing information or entering into any form
of agreement, arrangement or understanding) the initiation of any inquiries,
discussions, negotiations, proposals or offers from any Person or other entity
or group (other than Corporation) in respect of any matter or thing inconsistent
with the successful completion of the Reorganization, including, without
limitation, any Acquirer Acquisition Proposal or (ii)  provide any non-public
information to, participate in any discussions or negotiations relating to any
such matter or thing with, or otherwise cooperate with or assist or participate
in any effort to take such action by, any Person or other entity or group;
provided nothing contained in this Section 5.2 or otherwise in this Agreement
shall prevent the Acquirer from:

 

 
(i)
considering, negotiating or providing information in connection with, or
otherwise responding to, an unsolicited bona fide written Acquirer Acquisition
Proposal in respect of which, after consultation with its financial advisors,
and after receiving advice of counsel that is reflected in the minutes of the
Acquirer Board of Directors, the Acquirer Board of Directors concludes in good
faith such action is necessary for the Acquirer Board of Directors to discharge
properly its fiduciary duties under applicable law (any such Acquirer
Acquisition Proposal that meets such requirements being referred to herein as a
"Permitted Proposal");

 

--------------------------------------------------------------------------------


- 30 -
 

 
(ii)
complying with Securities Laws relating to the provision of directors' circulars
and making appropriate disclosure with respect thereto to holders of Acquirer
Shares; and

 

 
(iii)
accepting, recommending, approving or implementing any Acquirer Acquisition
Proposal if prior to such acceptance, recommendation, approval or
implementation, after consultation with its financial advisors, and after
receiving advice of counsel that is reflected in the minutes of the Acquirer
Board of Directors, the Acquirer Board of Directors concludes in good faith such
action is necessary for the Acquirer Board of Directors to discharge properly
its fiduciary duties under applicable law.

 

 
(b)
The Acquirer shall, and shall direct and use reasonable efforts to cause its
officers, directors, employees, representatives and agents to, immediately cease
and cause to be terminated any existing discussions or negotiations with any
parties with respect to any potential Acquirer Acquisition Proposal. To the
extent not already done so, the Acquirer shall immediately close any and all
data rooms which may have been opened. The Acquirer agrees not to waive, in
whole or in part, or release, in whole or in part, any third party from, or
consent to any action pursuant to, any confidentiality or standstill obligation
to which the Acquirer and such third party is a party except in respect of a
Permitted Proposal. The Acquirer shall immediately request the return or
destruction of all confidential non-public information provided to any third
parties who have entered into a confidentiality agreement with the Acquirer
relating to a potential Acquirer Acquisition Proposal, shall use all reasonable
efforts to ensure that such requests are honoured and shall immediately advise
the Corporation orally and in writing of any responses or action (actual or
threatened) by any recipient of such request which could hinder, prevent, delay
or otherwise adversely affect the completion of the Reorganization.

 

 
(c)
The Acquirer shall immediately notify the Corporation of any Acquirer
Acquisition Proposal (including, without limitation any amended, supplemented,
replaced or renewed Acquirer Acquisition Proposal previously made) or any
request for non-public information relating to the Acquirer or for access to the
properties, books or records of the Acquirer by any Person or other entity or
group that informs the Acquirer that it is considering making, or has made, an
Acquirer Acquisition Proposal. Such notice to the Corporation shall be made,
from time to time, orally and in writing, and shall indicate such details of the
proposal, inquiry or contact known to such person as the Corporation may
reasonably request including, without limitation, the identity of the Person or
other entity or group making such proposal, inquiry or contact and shall include
a copy of any written form of Acquirer Acquisition Proposal.

 

--------------------------------------------------------------------------------


- 31 -
 

 
(d)
If an Acquirer Acquisition Proposal is recommended by the board of directors of
Acquirer, or is otherwise effected or to be effected with the consent or
approval of the board of directors of Acquirer, then Acquirer will use its
reasonable commercial efforts expeditiously and in good faith to take all such
actions and do such things as are necessary or desirable and within its power to
enable and permit holders of Shares (other than Acquirer and its Affiliates) to
participate in such transaction to the same extent and on an economically
equivalent basis as the holders of Acquirer Shares, without discrimination. If
an Acquirer Acquisition Proposal is recommended by the board of directors of
Acquirer, or is otherwise to be effected with the consent or approval of the
board of directors of Acquirer, and the terms of such Acquirer Acquisition
Proposal do not enable and permit holders of Shares (other than Acquirer and its
Affiliates) to participate in such transaction to the same extent and on an
economically equivalent basis as the holders of Acquirer Shares, without
discrimination, then the Acquirer agrees that its rights of first offer in the
letter agreement with the Corporation dated November 12, 2004 shall forthwith
terminate upon such recommendation being made by the board of directors of
Acquirer, or such consent or approval being provided by the board of directors
of Acquirer. The Acquirer further agrees that, from the date of such
termination, it shall not take any actions, or permit its Subsidiaries to take
any actions, that could reasonably be expected to prevent the Corporation from
conducting any financing activities to further its business plan.

 

 
(e)
If an Acquirer Acquisition Proposal is completed and does not enable and permit
holders of Shares to participate in such transaction to the same extent and on
an economically equivalent basis as the holders of Acquirer Shares, without
discrimination, then the Acquirer agrees that its rights of first offer in the
letter agreement with the Corporation dated November 12, 2004 shall forthwith
terminate upon the Person making the Acquirer Acquisition Proposal acquiring in
any manner, directly or indirectly, beneficial ownership of all or a material
portion of the assets of the Acquirer or acquiring in any manner, directly or
indirectly, beneficial ownership of or control or direction over more than 20%
of the outstanding voting shares of the Acquirer. The Acquirer further agrees
that, from the date of such termination, it shall not take any actions, or
permit its Subsidiaries to take any actions, that could reasonably be expected
to prevent the Corporation from conducting any financing activities to further
its business plan.

 

 
(f)
If the board of directors of Acquirer receives a request for non-public
information from a party who has made or is considering making an unsolicited
bona fide Acquirer Acquisition Proposal and the board of directors of Acquirer
determines that such Acquirer Acquisition Proposal constitutes a Permitted
Proposal, then, and only in such case, the Acquirer may, subject to the
execution of a confidentiality agreement, provide such party with access to
information regarding the Acquirer provided that the Acquirer sends a copy of
any such confidentiality agreement to the Corporation immediately upon its
execution and provides copies to Corporation of any information provided to such
party (that has not been previously provided to Corporation) concurrently with
its provision to such party.

 

 
(g)
The Acquirer shall ensure that the officers, directors and employees of the
Acquirer and any investment bankers or other advisors or representatives
retained by the Acquirer are aware of the provisions of this Section, and the
Acquirer shall be responsible for any breach of this Section 5.2 by such
investment bankers, advisors or other representatives.

 

--------------------------------------------------------------------------------


- 32 -
 
5.3    Notice of Material Change
 
From the date hereof until the earlier of the Effective Time and the date this
Agreement is terminated pursuant to its terms, the Acquirer shall promptly
notify Corporation in writing of:
 

 
(a)
any Material Adverse Change with respect to the Acquirer;

 

 
(b)
any change in information relating to any representation or warranty of the
Acquirer set forth in this Agreement which is or may be of such a nature as to
render any such representation or warranty misleading or untrue in a material
respect;

 

 
(c)
any material fact that arises and which would have been required to be stated
herein or disclosed to the Corporation had such fact arisen on or prior to the
date of this Agreement;

 

 
(d)
any claim, action, proceeding or investigation pending or, to the knowledge of
the Acquirer, threatened referred to in Section 8.1(k) or any basis for any such
claim, action, proceeding or investigation; and

 

 
(e)
any claim under policies of insurance referred to in Section 8.1(s).

 
The Acquirer shall in good faith discuss with Corporation any change in
circumstances (actual, anticipated, contemplated or, to the knowledge of the
Acquirer, threatened), financial or otherwise, which is of such a nature that
there may be a reasonable question as to whether notice is required to be given
pursuant to this Section.
 
5.4    Access to Information
 
Upon reasonable notice, Acquirer shall, and shall cause each of its Subsidiaries
to, afford the Corporation's officers, employees, counsel, accountants and other
authorized representatives and advisors ("Representatives") reasonable access,
during normal business hours from the date hereof and until the earlier of the
Effective Time and the date this Agreement is terminated pursuant to its terms,
to its facilities, properties, books, contracts and records as well as to its
management personnel, and, during such period, Acquirer shall, and shall cause
such of its Subsidiaries to, furnish promptly to the Corporation all information
concerning its business, properties and personnel as Corporation may reasonably
request, provided that Corporation shall make reasonable efforts to minimize the
number of Representatives attending at the Acquirer's offices and facilities and
to work cooperatively with the Acquirer to minimize disruptions in the business
of the Acquirer.
 

--------------------------------------------------------------------------------


- 33 -
 
5.5    Financial Statements
 
The Acquirer shall deliver to the Corporation as soon as they become available
true and complete copies of any report or statement provided to its Shareholders
subsequent to the date of this Agreement. As of their respective dates, such
reports and statements (excluding any information therein provided by Acquirer,
as to which the Acquirer makes no representation) will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading and will comply in all
material respects with the requirements of applicable law and stock exchange
rules. The financial statements of the Acquirer issued by the Acquirer or to be
included in such reports and statements (excluding any information therein
provided by Corporation, as to which the Acquirer makes no representation) will
be prepared in accordance with generally accepted accounting principles
applicable in the United States (except as otherwise indicated in such financial
statements and the notes thereto or, in the case of audited statements, in the
related report of the auditor), and will present fairly the financial position,
results of operations and changes in financial position of the Acquirer as of
the dates thereof and for the periods indicated therein (subject, in the case of
any unaudited interim financial statements, to normal year-end audit
adjustments).
 
ARTICLE 6
 
MUTUAL COVENANTS
 
6.1    Consultation
 
Except as and to the extent required by Securities Laws, other applicable law or
the rules of any stock exchange or similar trading market, without the prior
written consent of the other party hereto, neither the Acquirer nor the
Corporation shall, directly or indirectly, make any public statement or
communication and each party shall direct its representatives not to do any of
the foregoing without such prior written consent. Acquirer and the Corporation
agree to consult with each other in issuing any press releases or otherwise
making public statements and in making any filings with any federal, provincial
or state governmental or regulatory agency or with any securities exchange with
respect thereto.
 
6.2    Other Filings
 
Acquirer and the Corporation shall, as promptly as practicable hereafter,
prepare and file any filings required under the Competition Act (Canada), any
Securities Laws, the rules of the American Stock Exchange, the United States
Securities Exchange Act of 1934, as amended, state securities or "blue sky" laws
of the states of the United States, as amended, or any other applicable law or
rule of applicable stock exchange relating to the transactions contemplated in
this Agreement.
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
7.1    Representations
 
The Corporation hereby represents and warrants, except as otherwise set forth in
the Disclosure Letter, to the Acquirer (and acknowledges that the Acquirer is
relying upon such representations and warranties in connection with entering
into this Agreement):
 

--------------------------------------------------------------------------------


- 34 -
 

 
(a)
Organization
 
The Corporation has been duly incorporated or formed under applicable law, is
validly existing and has full corporate or legal power and authority to own its
properties and conduct its business as presently owned and conducted. The
Corporation is duly registered to do business and is in good standing in each
jurisdiction in which the character of its properties, owned or leased, or the
nature of its activities makes such registration necessary, except where the
failure to be so registered or in good standing would not have a Material
Adverse Effect in respect of the Corporation. Except as disclosed in the
Disclosure Letter, the Corporation has no Subsidiaries and has never had any
Subsidiaries since the Corporation was originally incorporated.

 

 
(b)
Capitalization
 
As of the date hereof, the authorized capital of the Corporation consists of an
unlimited number of Shares and an unlimited number of preferred shares issuable
in series; there are only 18,692,147 Shares issued and outstanding; up to a
maximum of 4,230,638 Shares may be issued pursuant to outstanding options and
warrants and the details of such options and warrants are as set forth in the
Disclosure Letter. Except as described in the immediately preceding sentence or
as set forth in the Disclosure Letter, there are no other issued or outstanding
securities of the Corporation and, without limitation, there are no options,
warrants, conversion privileges or other rights, agreements, arrangements or
commitments obligating the Corporation to issue or sell any shares of any
capital stock of the Corporation or securities or obligations of any kind
convertible into or exchangeable for any shares of capital stock of the
Corporation, nor are there outstanding any stock appreciation rights, phantom
equity or similar rights, agreements, arrangements or commitments based upon the
book value, income or any other attribute of the Corporation.

 

 
(c)
Authority
 
The Corporation has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and to complete the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Corporation and the consummation by the Corporation of the transactions
contemplated by this Agreement have been duly authorized by the Board of
Directors and no other corporate proceedings on the part of the Corporation are
necessary to authorize this Agreement or the transactions contemplated hereby
other than the approval of the Shareholders as provided in this Agreement. There
is no agreement in force or effect to which the Corporation is a party and, to
the knowledge of the Corporation, between any other parties, which in any manner
affects or will affect the voting or control of any of the securities of the
Corporation. This Agreement has been duly executed and delivered by the
Corporation and constitutes a valid and binding obligation of the Corporation,
enforceable against the Corporation in accordance with its terms subject to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other laws relating to or affecting creditors' rights generally, to general
principles of equity and the qualifications that the consummation of the
Reorganization is subject to approval of Shareholders as provided in this
Agreement. Except as disclosed in the Disclosure Letter, the execution and
delivery by the Corporation of this Agreement and performance by it of its
obligations hereunder and the completion of the Reorganization and the
transactions contemplated thereby, will not:

 

--------------------------------------------------------------------------------


- 35 -
 

 
(i)
result in a violation or breach of, require any consent to be obtained under or
give rise to any termination rights under any provision of:

 

 
(A)
its certificate of incorporation, articles, by laws or other charter documents,
including any unanimous shareholder agreement or any other agreement or
understanding with any party;

 

 
(B)
any law, regulation, order, judgment or decree; or

 

 
(C)
any Material Contract;

 

 
(ii)
give rise to any right of termination or acceleration of indebtedness, or cause
any indebtedness to come due before its stated maturity or cause any available
credit to cease to be available;

 

 
(iii)
result in the imposition of any Encumbrance upon any of its assets, or restrict,
hinder, impair or limit the ability of the Corporation to carry on the business
of the Corporation as and where it is now being carried on or as and where it
may be carried on in the future; or

 

 
(iv)
result (alone or together with other adverse changes) in a Material Adverse
Change.

 

 
(d)
Impediments
 
There are no legal restrictions to the consummation by the Corporation of the
transactions contemplated by this Agreement or the performance by the
Corporation of its obligations hereunder. No filing or registration by the
Corporation with, or authorization, consent or approval of, any domestic or
foreign public body or authority is necessary in connection with the
consummation of the Reorganization, except for filing of the articles of
amendment to create the Series 1 Preferred Shares, the filing of the Articles of
Amendment and such other filings or registrations which, if not made, or such
authorizations, consents or approvals, which, if not received, would not have a
Material Adverse Effect in respect of the Corporation.

 

--------------------------------------------------------------------------------


- 36 -
 

 
(e)
Books and Records
 
All financial transactions of the Corporation have been recorded in the
financial books and records of the Corporation in accordance with good business
practice, and such financial books and records accurately reflect the basis for
the financial condition and the revenues, expenses and results of operations of
the Corporation shown in the Financial Statements. The Corporation has not
entered into and is not a party to any material financial transactions which are
not reflected in the Financial Statements. No information, records or systems
pertaining to the operation or administration of the business of the Corporation
are in the possession of, recorded, stored, maintained by or otherwise dependent
upon any Person other than the Corporation, other than corporate minute books
held by counsel.

 

 
(f)
Absence of Changes
 
Since January 31, 2006: (i) the Corporation has conducted its business only in
the ordinary course, (ii) no liability or obligation of any nature (whether
absolute, accrued, contingent or otherwise) material to the Corporation has been
incurred, and (iii) there has not been any (alone or together with other adverse
changes) Material Adverse Change.

 

 
(g)
Employment Agreements and Benefit Plans
 
Except as set forth in the Disclosure Letter, the Corporation is not a party to
any written or oral policy, agreement, obligation or understanding providing for
severance or termination payments to, or any employment agreement or, without
limitation, any Employee Obligation, with, any Person; all benefit plans
covering active, former or retired employees, officers or directors of the
Corporation is listed in the Disclosure Letter; the Corporation has made
available to Acquirer true and complete copies of all of the respective terms
thereof and: each such plan has been maintained and administered in material
compliance with its terms and is, to the extent required by applicable law or
contract, fully funded without any deficit or unfunded actuarial liability or
adequate provision therefor having been made; all such plans are in compliance
with applicable laws, rules, regulations and policies (including those as to
registration or other qualification); to the knowledge of the Corporation there
are no pending, anticipated or threatened claims against or involving any of the
plans; and all contributions, reserves or premium payments required or provided
for have been made.

 

 
(h)
Disclosure
 
To the knowledge of the Corporation there is no information regarding any event,
circumstance or action taken or failed to be taken which may reasonably be
expected to result in (alone or together with other adverse changes) a Material
Adverse Change.

 

--------------------------------------------------------------------------------


- 37 -
 

 
(i)
Material Contracts
 
The Corporation has provided Acquirer with access to true and complete copies of
all Material Contracts and all Material Contracts are listed in the Disclosure
Letter. Except as disclosed in the Disclosure Letter, such agreements do not
contain any "change of control" provisions which would be triggered or affected
by the Reorganization. The Corporation has performed in all material respects
the obligations required to be performed by it and is entitled to all benefits
under the Material Contracts. The Corporation has not violated or breached, in
any material respect, any of the terms or conditions of the Material Contracts
and there exists no default or event of default or event, occurrence, condition
or act which, with the giving of notice, the lapse of time or the happening of
any other event or condition, would become a default or event of default by the
Corporation under any of the Material Contracts. Except as disclosed in the
Disclosure Letter, the Corporation is not a party to or bound by any agreement
containing any standstill, restrictive covenant or similar provision that would
restrict or limit its right to acquire or hold any asset, carry on any business
or activity, solicit business from any Person or in any geographical area, or
otherwise to conduct its business as it may determine.

 

 
(j)
Financial Statements
 
The Financial Statements were prepared in accordance with generally accepted
accounting principles in Canada consistently applied, and fairly present the
financial condition of the Corporation at the respective dates indicated and the
results of operations of the Corporation for the periods covered (subject, in
the case of unaudited interim financial statements, to normal year-end
adjustments). Except (a) as disclosed or reflected in the Financial Statements
or (b) liabilities and obligations (i) incurred in the ordinary course of
business and consistent with past practice or (ii) pursuant to the terms of this
Agreement, the Corporation has not incurred any liabilities of any nature,
whether accrued, contingent or otherwise (or which would be required by
generally accepted accounting principles applicable in Canada to be reflected on
a balance sheet of the Corporation) that have constituted or would be reasonably
likely to constitute (alone or together with other adverse changes) a Material
Adverse Change. Without limiting the generality of the foregoing provisions of
this Section and except as set forth in the Disclosure Letter, the Corporation
has not committed to make any capital expenditures, nor have any capital
expenditures been authorized by the Corporation.

 

 
(k)
Employee Obligations, Etc.
 
The Employee Obligations (all of which are listed in the Disclosure Letter) do
not exceed the amounts set forth in the Disclosure Letter in respect of each of
the persons listed therein in respect of this subsection nor exceed in aggregate
$100,000.

 

--------------------------------------------------------------------------------


- 38 -
 

 
(l)
Compliance with Law
 
Each of the Corporation and, to the knowledge of the Corporation, any
predecessor corporations, has complied with and is in compliance with all laws
and regulations applicable to the operation of its business, including without
limitation all Environmental Laws, except where such non-compliance, considered
individually or in the aggregate, would not constitute (alone or together with
other adverse changes) a Material Adverse Change or have a Material Adverse
Effect in respect of the Corporation and would not materially affect the
consummation of the transactions contemplated hereby or the ability of the
Corporation to perform its obligations hereunder.

 

 
(m)
Litigation, etc.
 
Except as set forth in the Disclosure Letter, there is no claim, action,
proceeding or investigation pending or, to the knowledge of the Corporation
threatened against or relating to the Corporation or affecting any of its
properties or assets before any court or governmental or regulatory authority or
body, nor is the Corporation aware of any basis for any such claim, action,
proceeding or investigation. The Corporation is not subject to any outstanding
order, writ, injunction or decree that has had or is reasonably likely to have a
Material Adverse Effect in respect of the Corporation.

 

 
(n)
Oil Shale Permits and other Real Property
 
Subject only to:

 

 
(i)
the relinquishment provisions of the terms of the respective OS Permits, and

 

 
(ii)
royalties payable to the Crown in the original grant thereof,

 

 
 
the Corporation holds good, valid and marketable legal and beneficial title to
the OS Permits and free and clear of any and all Encumbrances, easements, or
other third party rights of any nature whatsoever. Except such property as is
described in the Financial Statements (the "Real Property"), the Corporation
does not own or lease and has not agreed to acquire or lease any real property
or interest in real property other than the Real Property. The Corporation has
the exclusive right to possess, use and occupy, and as applicable, has good and
marketable title in fee simple to, all the Real Property, free and clear of all
Encumbrances, easements or other third party rights of any kind other than as
set forth in the Disclosure Letter. All buildings, structures, improvements and
appurtenances situated on the Real Property are in good operating condition and
in a state of good maintenance and repair, except as set out in the Disclosure
Letter, are adequate and suitable for the purposes for which they are currently
being used and the Corporation has adequate rights of ingress and egress for the
operation of its business in the ordinary course with such exceptions as would
not have a Material Adverse Effect in respect of the Corporation. None of the
buildings, structures, improvements or appurtenances located on the Real
Property (or any equipment therein), nor the operation or maintenance thereof,
violates any restrictive covenant or any provision of any federal, provincial or
municipal law, ordinance, rule or regulation, or encroaches on any property
owned by others, other than violations or encroachments that do not,
individually or in the aggregate, have a material adverse effect on the current
use of such property or a Material Adverse Effect in respect of the Corporation.

 

--------------------------------------------------------------------------------


- 39 -
 

 
(o)
Environmental

 

 
(i)
The operation of the business of the Corporation, the property and assets owned
or used by the Corporation and the use, maintenance and operation thereof have
been and are in compliance with all Environmental Laws (except where
non-compliance would not have a Material Adverse Effect in respect of the
Corporation). The Corporation has complied with all reporting and monitoring
requirements under all Environmental Laws (except where non compliance would not
have a Material Adverse Effect in respect of the Corporation). The Corporation
has not received any notice of any non-compliance with any Environmental Laws or
Environmental Permits, and the Corporation has not been convicted of an offence
for non compliance with any Environmental Laws or Environmental Permits or been
fined or otherwise sentenced or settled such prosecution short of conviction,
(except where such non-compliance would not have a Material Adverse Effect in
respect of the Corporation). There is no civil, criminal or administrative
action, suit, demand, claim, hearing, notice of violation, investigation,
proceeding, notice or demand letter existing or pending, or to the best
knowledge of the Corporation, threatened, relating to the property or assets
owned or used by the Corporation, relating in any way to the Environmental Laws
or Environmental Permits.

 

 
(ii)
The Corporation has obtained all Environmental Permits necessary to conduct its
business and to own, use and operate its properties and assets (except where the
failure to obtain any such permit would not have a Material Adverse Effect in
respect of the Corporation), all such Environmental Permits are in effect, no
appeal and no other action is pending to revoke any such Environmental Permits
(except where revocation of any such Environmental Permit would not have a
Material Adverse Effect in respect of the Corporation) and the operation of the
business of the Corporation, the property and assets owned by the Corporation
and the use, maintenance and operation thereof have been and are in compliance
with all Environmental Permits (except where such non compliance would not have
a Material Adverse Effect in respect of the Corporation). To the extent required
by applicable Environmental Laws, the Corporation has filed all applications
necessary to renew or obtain any necessary Environmental Permits in a timely
fashion so as to allow it to continue to operate its business in compliance with
applicable Environmental Laws, and the Corporation does not expect such new or
renewed Environmental Permits to include any terms or conditions that will have
a Material Adverse Effect in respect of the Corporation.

 

--------------------------------------------------------------------------------


- 40 -
 

 
(iii)
The Corporation has, at all times, used, generated, treated, stored,
transported, disposed of or otherwise handled its Hazardous Substances in
compliance with all Environmental Laws and Environmental Permits (except where
such non-compliance would not have a Material Adverse Effect in respect of the
Corporation).

 

 
(iv)
The Corporation is not, and, to the knowledge of the Corporation, there is no
reasonable basis upon which the Corporation could become, responsible for any
material clean up or corrective action under any Environmental Laws or
Environmental Permits. All audits, assessments and studies with respect to
environmental matters relating to the Corporation have been referenced in the
Disclosure Letter.

 

 
(v)
There are no past or present (or, to the best of the Corporation's knowledge,
future) events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with or prevent compliance or continued
compliance with the Environmental Laws as in effect on the date hereof or which
may give rise to any legal liability under any Environmental Laws, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, notice
of violation, study or investigation, based on or related to the manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport or handling, or the Release or threatened Release into the indoor or
outdoor environment by the Corporation of any Hazardous Substances (except, in
any event, where it would not have a Material Adverse Effect in respect of the
Corporation).

 

 
(vi)
Prior to the Effective Time, the Corporation shall allow the Acquirer to conduct
at its expense such audits, assessments and studies deemed necessary by the
Acquirer to satisfy itself of the status of the environmental matters and
accuracy of the representations and warranties contained in this Agreement.

 

 
(p)
Operations
 
Any and all operations of the Corporation, and to the best of the Corporation's
knowledge, any and all operations by third parties, on or in respect of the
assets and properties of the Corporation, have been conducted in accordance with
good oil and gas industry and mining industry practices where the failure to so
operate would have a Material Adverse Effect on the Corporation.

 

--------------------------------------------------------------------------------


- 41 -
 

 
(q)
Patent, Trademark and Related Matters
 
All of the patents, registered trademarks and service marks, trade names and
licenses owned or used by the Corporation are in good standing, valid and
adequate to permit the Corporation to conduct its business as presently
conducted (except, in any event, where it would not have a Material Adverse
Effect in respect of the Corporation). To the knowledge of the Corporation, the
Corporation is not infringing or is alleged to be infringing on the rights of
any Person with respect to any patent, trademark, service mark, trade name,
copyright (or any application or registration in respect thereof), licence,
discovery, improvement, process, formula, know-how, data, plan or specification
where the infringement or alleged infringement could reasonably be expected to
have a Material Adverse Effect.

 

 
(r)
Insurance
 
Policies of insurance in force as of the date hereof naming the Corporation as
an insured adequately cover all risks reasonably and prudently foreseeable in
the operation and conduct of the business of the Corporation as would be
customary in respect of the businesses carried on by the Corporation and all
such policies of insurance are as listed in the Disclosure Letter. All such
policies of insurance shall remain in force and effect and shall not be
cancelled or otherwise terminated as a result of the transactions contemplated
hereby. There are no outstanding claims under any such policies of insurance,
except as set forth in the Disclosure Letter.

 

 
(s)
Tax Matters

 

 
(i)
Returns Filed and Taxes Paid. All Returns required to be filed prior to the date
hereof by or on behalf of the Corporation have been duly filed on a timely basis
and such Returns are true, complete and correct in all material respects. All
taxes shown to be payable on the Returns or on subsequent assessments or
reassessments with respect thereto have been paid in full or objected to on a
timely basis, and no other Taxes are payable by the Corporation with respect to
items or periods covered by such Returns.

 

 
(ii)
Tax Reserves. The Corporation has paid or provided adequate accruals in its
financial statements for Taxes, including income taxes and related future taxes,
in conformity with generally accepted accounting principles applicable in
Canada.

 

 
(iii)
Returns Furnished. For all periods ending on and before January 31, 2006,
Acquirer has been provided access by the Corporation to true and complete copies
of all federal and provincial income tax returns for the Corporation.

 

--------------------------------------------------------------------------------


- 42 -
 

 
(iv)
Tax Deficiencies; Audits; Statutes of Limitations. Except as disclosed in the
Disclosure Letter: (i) no deficiencies exist or have been asserted with respect
to Taxes of the Corporation; (ii)  the Corporation is not a party to any action
or proceeding for assessment or collection of Taxes, nor has such event been
asserted or threatened against the Corporation or any of its assets which, if
successful, would constitute (alone or together with other adverse changes) a
Material Adverse Change; (iii) no waiver or extension of any statute of
limitations is in effect with respect to Taxes or Returns of the Corporation;
and (iv) the Returns of the Corporation have never been audited by a government
or taxing authority, nor is any such audit in process, pending or threatened.

 

 
(t)
Pension and Termination Benefits
 
The Corporation has provided adequate accruals in its financial statements (or
such amounts are fully funded) for all pension or other employee benefit
obligations of the Corporation arising under or relating to each of the pension
or retirement income plans or other employee benefit plans or agreements or
policies maintained by or binding on the Corporation as well as for any other
payment required to be made by the Corporation in connection with the
termination of employment or retirement of any employee of the Corporation.

 

 
(u)
Securities Law Status and Shareholder Residency
 
The Corporation is not, and has never been, a reporting issuer, or similar
status, under any jurisdiction in Canada. The Corporation's shares are not
traded on any Canadian or United States national securities exchange or quoted
on the NASDAQ Stock Market in the United States nor are any of its securities
registered under the United States Securities Exchange Act of 1934, as amended,
or any state securities laws. The Corporation is not, and has never been,
required to file reports pursuant to Section 13 or 15(d) of the United States
Securities Exchange Act of 1934. To the best of its knowledge, other than the
Acquirer, the Corporation has no shareholders who are resident in the United
States, "U.S. persons" (as defined in Regulation S under the United States
Securities Act of 1933, as amended) or otherwise subject to the securities laws
of the United States.

 

 
(v)
Corrupt Practices
 
There have been no actions taken by the Corporation or any of its affiliates
which are in violation of the United States Foreign Corrupt Practices Act or the
Corruption of Foreign Public Officials Act (Canada).

 
7.2    Investigation
 
Any investigation by the Acquirer and its advisors shall not mitigate, diminish
or affect the representations and warranties of the Corporation provided
pursuant to this Agreement. Where the provisions of Section 7.1 refer to
disclosure in writing, such disclosure shall be made expressly in response to
the applicable provision and shall be signed by a senior officer of the
Corporation.
 

--------------------------------------------------------------------------------


- 43 -
 
ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES OF ACQUIRER
 
8.1    Representations
 
Acquirer hereby represents and warrants, except as set forth in the Disclosure
Letter, to the Corporation (and acknowledges that the Corporation is relying
upon such representations and warranties in connection with entering into this
Agreement):
 

 
(a)
Organization
 
The Acquirer and each of its Subsidiaries, has been duly incorporated or formed
under applicable law, is validly existing and has full corporate or legal power
and authority to own its properties and conduct its business as presently owned
and conducted. The Acquirer and each of its Subsidiaries is duly registered to
do business and is in good standing in each jurisdiction in which the character
of its properties, owned or leased, or the nature of its activities makes such
registration necessary, except where the failure to be so registered or in good
standing would not have a Material Adverse Effect in respect of the Acquirer.
All of the outstanding shares of capital stock and other ownership interests of
the Subsidiaries are validly issued, fully paid and non assessable and all such
shares and other ownership interests owned directly or indirectly by the
Acquirer are, except in connection with the Acquirer's existing banking
arrangements, owned free and clear of all material liens, claims or
encumbrances, and there are no outstanding options, rights, entitlements,
understandings or commitments (contingent or otherwise) regarding the right to
acquire any shares of capital stock or other ownership interests in any of its
Subsidiaries. The Acquirer has no Subsidiaries other than as set forth in the
Disclosure Letter.

 

 
(b)
Capitalization
 
As of the date hereof, the authorized share capital of Acquirer consists of
250,000,000 shares of common stock, par value U.S. $0.001 per share, of which
240,000,000 are Acquirer Shares and 10,000,000 are shares of preferred stock. As
of May 31, 2006, there are 115,943,166 Acquirer Shares and no preferred shares
issued and outstanding and, up to a maximum of 23,943,138 Acquirer Shares are
reserved for issuance pursuant to stock option plans or upon exchange or
conversion of outstanding Acquirer debt securities or warrants. Except as
described in the immediately preceding sentences or in the Disclosure Letter,
there are no other issued or outstanding securities of Acquirer or (other than
those owned by Acquirer) its Subsidiaries and, without limitation, there are no
options, warrants, conversion privileges or other rights, agreements,
arrangements or commitments obligating Acquirer or any of its Subsidiaries to
issue or sell any shares of any capital stock of Acquirer or any of its
Subsidiaries or securities or obligations of any kind convertible into or
exchangeable for any shares of capital stock of Acquirer or any of its
Subsidiaries, nor, is there outstanding any stock appreciation rights, phantom
equity or similar rights, agreements, arrangements or commitments based upon the
book value, income or any other attribute of Acquirer or any of its
Subsidiaries.

 

--------------------------------------------------------------------------------


- 44 -
 

 
(c)
Authority
 
Acquirer has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to complete the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Acquirer and the consummation by the Acquirer of the transactions
contemplated by this Agreement and the Reorganization have been duly authorized
by the board of directors of the Acquirer and no other corporate proceedings on
the part of Acquirer are necessary to authorize this Agreement or the
transactions contemplated hereby and by the Reorganization. There is no
agreement in force or effect to which the Acquirer is a party and, to the
knowledge of the Acquirer, which in any manner affects or will affect the voting
or control of any of the securities of the Acquirer. This Agreement has been
duly executed and delivered by Acquirer and constitutes a valid and binding
obligation of Acquirer, enforceable against Acquirer in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other laws relating to or affecting creditors' rights generally
and to general principles of equity. The execution and delivery by Acquirer of
this Agreement and performance by it of its obligations hereunder and the
completion of the Reorganization and the transactions contemplated thereby, will
not:

 

 
(i)
result in a violation or breach of, require any consent to be obtained under or
give rise to any termination rights under any provision of:

 

 
(A)
its or any of its Subsidiaries' certificate of incorporation, articles, by laws
or other charter documents, including any unanimous shareholder agreement or any
other agreement or understanding with any party holding an ownership interest in
any Subsidiary;

 

 
(B)
any law, regulation, order, judgment or decree; or

 

 
(C)
any Acquirer Material Contract, agreement, license, franchise or permit to which
the Acquirer or any Subsidiary is bound or is subject or is the beneficiary;

 

 
(ii)
give rise to any right of termination or acceleration of indebtedness, or cause
any indebtedness to come due before its stated maturity or cause any available
credit to cease to be available;

 

 
(iii)
result in the imposition of any Encumbrance, upon any of its assets or the
assets of any Subsidiary, or restrict, hinder, impair or limit the ability of
Acquirer or any Subsidiary to carry on the business of Acquirer or any
Subsidiary as and where it is now being carried on or as and where it is
currently intended to be carried on in the future; or

 

--------------------------------------------------------------------------------


- 45 -
 

 
(iv)
result (alone or together with other adverse changes) in a Material Adverse
Change.

 

 
(d)
Impediments
 
Other than in connection with or in compliance with the provisions of Securities
Laws (i) there are no legal restrictions to the consummation by Acquirer of the
transactions contemplated by this Agreement or the performance by each of
Acquirer of its obligations hereunder and (ii) no filing or registration by
Acquirer with, or authorization, consent or approval of, any domestic or foreign
public body or authority is necessary in connection with the consummation of the
Reorganization, except for the filings, registrations and applications expressly
contemplated by this Agreement and such other filings or registrations which, if
not made, or such authorizations, consents or approvals, which, if not received,
would not have a Material Adverse Effect in respect of Acquirer.

 

 
(e)
Public Record
 
As of their respective dates, the documents and materials comprising the Public
Record of Acquirer (including all exhibits and schedules thereto and documents
incorporated by reference therein) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and complied in all material respects with
all applicable legal and stock exchange requirements and the Public Record is
complete and up-to-date in all material respects.

 

 
(f)
Books and Records
 
All financial transactions of Acquirer and its Subsidiaries have been recorded
in the financial books and records of Acquirer and each Subsidiary, as
applicable, in accordance with good business practice, and such financial books
and records accurately reflect the basis for the financial condition and the
revenues, expenses and results of operations of Acquirer and its Subsidiaries
shown in the audited financial statements of Acquirer for the unaudited interim
financial statements of Acquirer for the nine-month period ended January 31,
2006 and the audited financial statements for the year ended April 30, 2005
(collectively, the "Acquirer Financial Statements"). Acquirer and its
Subsidiaries have not entered into and are not parties to any material financial
transactions which are not reflected in such financial statements. No
information, records or systems pertaining to the operation or administration of
the business of the Acquirer are in the possession of, recorded, stored,
maintained by or otherwise dependent upon any Person other than the Acquirer,
other than corporate minute books held by counsel.

 

--------------------------------------------------------------------------------


- 46 -
 

 
(g)
Absence of Changes
 
Since January 31, 2006 and except as has been disclosed in the Disclosure
Letter: (i) Acquirer and its Subsidiaries have conducted their respective
businesses only in the ordinary course, (ii) no liability or obligation of any
nature (whether absolute, accrued, contingent or otherwise) material to Acquirer
(on a consolidated basis) has been incurred, and (iii) there has not been any
(alone or together with other adverse changes) Material Adverse Change.

 

 
(h)
Employment Agreements and Benefit Plans
 
Except as set forth in the Disclosure Letter, the Acquirer is not a party to any
written or oral policy, agreement, obligation or understanding providing for
severance or termination payments to, or any employment agreement or, without
limitation, any employee obligation, with, any Person; all benefit plans
covering active, former or retired employees, officers or directors of the
Acquirer is listed in the Disclosure Letter; the Acquirer has made available to
Corporation true and complete copies of all of the respective terms thereof and:
each such plan has been maintained and administered in material compliance with
its terms and is, to the extent required by applicable law or contract, fully
funded without any deficit or unfunded actuarial liability or adequate provision
therefor having been made; all such plans are in compliance with applicable
laws, rules, regulations and policies (including those as to registration or
other qualification); to the knowledge of the Acquirer there are no pending,
anticipated or threatened claims against or involving any of the plans; and all
contributions, reserves or premium payments required or provided for have been
made.

 

 
(i)
Disclosure
 
To the knowledge of the Acquirer, there is no information regarding any event,
circumstance or action taken or failed to be taken which may reasonably be
expected to result in (alone or together with other adverse changes) a Material
Adverse Change.

 

 
(j)
Material Contracts
 
The Acquirer has provided the Corporation with access to true and complete
copies of all Acquirer Material Contracts and all Acquirer Material Contracts
are listed in the Disclosure Letter. Except as disclosed in the Disclosure
Letter, such agreements do not contain any "change of control" provisions which
would be triggered or affected by the Reorganization. Each of the Acquirer and
its Subsidiaries has performed in all material respects the obligations required
to be performed by it and is entitled to all benefits under the Acquirer
Material Contracts. None of the Acquirer or its Subsidiaries has violated or
breached, in any material respect, any of the terms or conditions of the
Acquirer Material Contracts and there exists no default or event of default or
event, occurrence, condition or act which, with the giving of notice, the lapse
of time or the happening of any other event or condition, would become a default
or event of default by the Acquirer or any of its Subsidiaries under any of the
Acquirer Material Contracts. Except as disclosed in the Disclosure Letter, none
of the Acquirer or the Subsidiaries is a party to or bound by any agreement
containing any standstill, restrictive covenant or similar provision that would
restrict or limit its right to acquire or hold any asset, carry on any business
or activity, solicit business from any Person or in any geographical area, or
otherwise to conduct its business as it may determine.

 

--------------------------------------------------------------------------------


- 47 -
 

 
(k)
Acquirer Financial Statements
 
The Acquirer Financial Statements were prepared in accordance with generally
accepted accounting principles in the United States consistently applied, and
fairly present the consolidated financial condition of Acquirer at the
respective dates indicated and the results of operations of Acquirer (on a
consolidated basis) for the periods covered. Except (a) as disclosed or
reflected in the Acquirer Financial Statements and (b) liabilities and
obligations (i) incurred in the ordinary course of business or (ii) pursuant to
the terms of this Agreement, neither Acquirer nor any of its Subsidiaries has
incurred any liabilities of any nature, whether accrued, contingent or otherwise
(or which would be required by generally accepted accounting principles
applicable in the United States to be reflected on a consolidated balance sheet
of Acquirer) that have constituted or would be reasonably likely constitute
(alone or together with other adverse changes) a Material Adverse Change.
Without limiting the generality of the foregoing provisions of this Section and
except as set forth in the Disclosure Letter, the Acquirer has not committed to
make any capital expenditures, nor have any capital expenditures been authorized
by Acquirer.

 

 
(l)
Acquirer Employee Obligations, etc.
 
The Acquirer Employee Obligations (all of which are listed in the Disclosure
Letter) do not exceed the amounts set forth in the Disclosure Letter in respect
of each of the persons listed therein in respect of this subsection nor exceed
in aggregate $100,000.

 

 
(m)
Compliance with Law
 
Each of Acquirer and its Subsidiaries has complied with and is in compliance
with all laws and regulations applicable to the operation of its business,
except where such non compliance, considered individually or in the aggregate,
would not constitute (alone or together with other adverse changes) a Material
Adverse Change or have a Material Adverse Effect in respect of the Acquirer and
would not materially affect the consummation of the transactions contemplated
hereby or the ability of Acquirer to perform its obligations hereunder.

 

--------------------------------------------------------------------------------


- 48 -
 

 
(n)
Litigation, etc.
 
Except as set forth in the Disclosure Letter, there is no claim, action,
proceeding or investigation pending or, to the knowledge of the Acquirer
threatened against or relating to the Acquirer or any of its Subsidiaries or
affecting any of their properties or assets before any court or governmental or
regulatory authority or body, nor is the Acquirer aware of any basis for any
such claim, action, proceeding or investigation. Neither the Acquirer nor any of
its Subsidiaries is subject to any outstanding order, writ, injunction or decree
that has had or is reasonably likely to have a Material Adverse Effect in
respect of the Acquirer.

 

 
(o)
Information Supplied
 
None of the information supplied or to be supplied by Acquirer for inclusion or
incorporation by reference in the Proxy Circular will, at the time the Proxy
Circular is mailed to the Shareholders and at the time of the Shareholder
Meeting, as may be adjourned from time to time, contain any untrue statement
which, at the time and in light of the circumstances under which it is made, is
false or misleading with respect to any material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not false or misleading or necessary to correct any statement
in any earlier communication with respect to the solicitation of a proxy for the
same meeting or subject matter which has become false or misleading.

 

 
(p)
Environmental

 

 
(i)
The operation of the business of the Acquirer, the property and assets owned or
used by the Acquirer and the use, maintenance and operation thereof have been
and are in compliance with all Environmental Laws (except where non-compliance
would not have a Material Adverse Effect in respect of the Acquirer). The
Acquirer has complied with all reporting and monitoring requirements under all
Environmental Laws (except where non compliance would not have a Material
Adverse Effect in respect of the Acquirer). The Acquirer has not received any
notice of any non-compliance with any Environmental Laws or Environmental
Permits, and the Acquirer has not been convicted of an offence for non
compliance with any Environmental Laws or Environmental Permits or been fined or
otherwise sentenced or settled such prosecution short of conviction, (except
where such non-compliance would not have a Material Adverse Effect in respect of
the Acquirer). There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation, investigation, proceeding, notice
or demand letter existing or pending, or to the best knowledge of the Acquirer,
threatened, relating to the property or assets owned or used by the Acquirer,
relating in any way to the Environmental Laws or Environmental Permits.

 

--------------------------------------------------------------------------------


- 49 -
 

 
(ii)
The Acquirer has obtained all Environmental Permits necessary to conduct its
business and to own, use and operate its properties and assets (except where the
failure to obtain any such permit would not have a Material Adverse Effect in
respect of the Acquirer), all such Environmental Permits are in effect, no
appeal and no other action is pending to revoke any such Environmental Permits
(except where revocation of any such Environmental Permit would not have a
Material Adverse Effect in respect of the Acquirer) and the operation of the
business of the Acquirer, the property and assets owned by the Acquirer and the
use, maintenance and operation thereof have been and are in compliance with all
Environmental Permits (except where such non compliance would not have a
Material Adverse Effect in respect of the Acquirer). To the extent required by
applicable Environmental Laws, the Acquirer has filed all applications necessary
to renew or obtain any necessary Environmental Permits in a timely fashion so as
to allow it to continue to operate its business in compliance with applicable
Environmental Laws, and the Acquirer does not expect such new or renewed
Environmental Permits to include any terms or conditions that will have a
Material Adverse Effect in respect of the Acquirer.

 

 
(iii)
The Acquirer has, at all times, used, generated, treated, stored, transported,
disposed of or otherwise handled its Hazardous Substances in compliance with all
Environmental Laws and Environmental Permits (except where such non-compliance
would not have a Material Adverse Effect in respect of the Acquirer).

 

 
(iv)
The Acquirer is not, and, to the knowledge of the Acquirer, there is no
reasonable basis upon which the Acquirer could become, responsible for any
material clean up or corrective action under any Environmental Laws or
Environmental Permits. All audits, assessments and studies with respect to
environmental matters relating to the Acquirer have been referenced in the
Disclosure Letter.

 

 
(v)
There are no past or present (or, to the best of the Acquirer's knowledge,
future) events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with or prevent compliance or continued
compliance with the Environmental Laws as in effect on the date hereof or which
may give rise to any legal liability under any Environmental Laws, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, notice
of violation, study or investigation, based on or related to the manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport or handling, or the Release or threatened Release into the indoor or
outdoor environment by the Acquirer of any Hazardous Substances (except, in any
event, where it would not have a Material Adverse Effect in respect of the
Acquirer).

 

--------------------------------------------------------------------------------


- 50 -
 

 
(vi)
Prior to the Effective Time, the Acquirer shall allow the Corporation to conduct
at its expense such audits, assessments and studies deemed necessary by the
Acquirer to satisfy itself of the status of the environmental matters and
accuracy of the representations and warranties contained in this Agreement.

 

 
(vii)
All references to the Acquirer in this paragraph (p) are deemed to include all
Subsidiaries of the Acquirer.

 

 
(q)
Operations
 
Any and all operations of the Acquirer and its Subsidiaries, and to the best of
the Acquirer's knowledge, any and all operations by third parties, on or in
respect of the assets and properties of the Acquirer and its Subsidiaries, have
been conducted in accordance with good oil and gas industry and mining industry
practices where the failure to so operate would have a Material Adverse Effect
on the Acquirer.

 

 
(r)
Patent, Trademark and Related Matters
 
All of the patents, registered trademarks and service marks, trade names and
licenses owned or used by the Acquirer and its Subsidiaries are in good
standing, valid and adequate to permit the Acquirer and its Subsidiaries to
conduct their businesses as presently conducted (except, in any event, where it
would not have a Material Adverse Effect in respect of the Acquirer). To the
knowledge of the Acquirer, the Acquirer and its Subsidiaries are not infringing
or are alleged to be infringing on the rights of any Person with respect to any
patent, trademark, service mark, trade name, copyright (or any application or
registration in respect thereof), licence, discovery, improvement, process,
formula, know-how, data, plan or specification where the infringement or alleged
infringement could reasonably be expected to have a Material Adverse Effect.

 

 
(s)
Insurance
 
Policies of insurance in force as of the date hereof naming the Acquirer as an
insured adequately cover all risks reasonably and prudently foreseeable in the
operation and conduct of the business of the Acquirer and its Subsidiaries as
would be customary in respect of the businesses carried on by the Acquirer and
its Subsidiaries and all such policies of insurance are as listed in the
Disclosure Letter. All such policies of insurance shall remain in force and
effect and shall not be cancelled or otherwise terminated as a result of the
transactions contemplated hereby. There are no outstanding claims under any such
policies of insurance, except as set forth in the Disclosure Letter.

 

 
(t)
Tax Matters

 

 
(i)
Returns Filed and Taxes Paid. All Acquirer Returns required to be filed prior to
the date hereof by or on behalf of the Acquirer or any Subsidiaries have been
duly filed on a timely basis and such Acquirer Returns are true, complete and
correct in all material respects. All taxes shown to be payable on the Acquirer
Returns or on subsequent assessments or reassessments with respect thereto have
been paid in full or objected to on a timely basis, and no other Acquirer Taxes
are payable by the Acquirer or any of its Subsidiaries with respect to items or
periods covered by such Acquirer Returns.

 

--------------------------------------------------------------------------------


- 51 -
 

 
(ii)
Tax Reserves. The Acquirer has paid or provided adequate accruals in its
financial statements for Acquirer Taxes, including income taxes and related
future taxes, in conformity with generally accepted accounting principles
applicable in the United States.

 

 
(iii)
Returns Furnished. For all periods from incorporation of the Acquirer until
April 30, 2005, the Corporation has been provided access by the Acquirer to true
and complete copies of all federal and state income tax returns for the Acquirer
or any of its Subsidiaries.

 

 
(iv)
Tax Deficiencies; Audits; Statutes of Limitations. Except as disclosed in the
Disclosure Letter: (i) no deficiencies exist or have been asserted with respect
to Acquirer Taxes of the Acquirer or any of its Subsidiaries; (ii) neither the
Acquirer nor any of its Subsidiaries is a party to any action or proceeding for
assessment or collection of Acquirer Taxes, nor has such event been asserted or
threatened against the Acquirer or any of its Subsidiaries or any of their
respective assets which, if successful, would constitute (alone or together with
other adverse changes) a Material Adverse Change; (iii) no waiver or extension
of any statute of limitations is in effect with respect to Acquirer Taxes or
Acquirer Returns of the Acquirer or any Subsidiary; and (iv) the Acquirer
Returns of the Acquirer and any Subsidiary have never been audited by a
government or taxing authority, nor is any such audit in process, pending or
threatened.

 

 
(u)
Pension and Termination Benefits
 
The Acquirer has provided adequate accruals in its financial statements (or such
amounts are fully funded) for all pension or other employee benefit obligations
of the Acquirer arising under or relating to each of the pension or retirement
income plans or other employee benefit plans or agreements or policies
maintained by or binding on the Acquirer or any of its Subsidiaries as well as
for any other payment required to be made by the Acquirer in connection with the
termination of employment or retirement of any employee of the Acquirer or any
of its Subsidiaries.

 

 
(v)
U.S. Registrant Status
 
The Acquirer has filed all reports required to be filed with the Securities and
Exchange Commission pursuant to Section 13 of the United States Securities
Exchange Act of 1934, as amended, and the Acquirer Shares are quoted on the OTC
Bulletin Board.

 

--------------------------------------------------------------------------------


- 52 -
 

 
(w)
Securities Law Exemption
 
It will not be necessary in connection with the issuance and delivery of the
Acquirer Shares to holders of the Exchangeable Shares upon retraction,
redemption or exchange of the Exchangeable Shares in the manner contemplated by
the Exchangeable Share Provisions to register such issuance and delivery of
Acquirer Shares under the U.S. Securities Act or any applicable state securities
laws.

 

 
(x)
Corrupt Practices
 
There have been no actions taken by the Acquirer, any of its Subsidiaries or any
of their affiliates which are in violation of the United States Foreign Corrupt
Practices Act or the Corruption of Foreign Public Officials Act (Canada).

 
8.2    Investigation
 
Any investigation by the Corporation and its advisors shall not mitigate,
diminish or affect the representations and warranties of Acquirer provided
pursuant to this Agreement. Where the provisions of Section 8.1 refer to
disclosure in writing, such disclosure shall be made expressly in response to
the applicable provision and shall be signed by a senior officer of Acquirer.
 
ARTICLE 9
CONDITIONS
 
9.1    Conditions Precedent to Obligations of Each Party
 
The obligations of the parties hereto to consummate and effect the transactions
contemplated hereunder shall be subject to the satisfaction or waiver by both
parties on or before the Closing Date of the following conditions:
 

 
(a)
the Reorganization and the other transactions contemplated hereby shall have
been approved and adopted by the Shareholders, in accordance with applicable law
and the Corporation's articles and bylaws;

 

 
(b)
the Voting and Exchange Trust Agreement and Support Agreement shall have been
executed and delivered by each of the parties thereto;

 

 
(c)
all Regulatory Approvals shall have been obtained on reasonably satisfactory
terms and conditions and shall be in full force and effect and all applicable
statutory or regulatory waiting periods shall have expired or been terminated
and no objection or opposition shall have been filed, initiated or made during
any applicable statutory or regulatory waiting period which would adversely
affect Acquirer's ability to consummate the Reorganization or the transactions
contemplated hereby or which is or would be materially adverse to the business
of the Corporation or to the value of the Shares to Acquirer;

 

--------------------------------------------------------------------------------


- 53 -
 

 
(d)
no Shareholders shall have exercised their dissent rights under Section 191 of
the Act;

 

 
(e)
there shall not exist any prohibition at law against the consummation of the
Reorganization or the transactions contemplated hereby;

 

 
(f)
the board of directors of the Acquirer shall be comprised of T. Murray Wilson,
Christopher H. Hopkins, Ron Phillips, Tom Milne, Scott Thompson and Gordon
Tallman. The officers of the Acquirer shall be T. Murray Wilson, Executive
Chairman; Christopher H. Hopkins, President and Chief Executive Officer; Karim
Hirji, Chief Financial Officer; and Errin Kimball, Vice-President, Exploration;

 

 
(g)
the Acquirer shall have entered into employment agreements in replacement of the
existing employment agreements with each of T. Murray Wilson, Christopher H.
Hopkins, Karim Hirji and Errin Kimball on terms and conditions consistent with
customary industry practices and standards; and

 

 
(h)
the fairness opinion described in Section 2.4(b) shall have been delivered to
the Board of Directors.

 
9.2    Acquirer Conditions
 
The obligations of Acquirer to consummate and effect the transactions
contemplated hereunder shall be subject to the following conditions:
 

 
(a)
the Corporation shall have performed or complied with, in all material respects,
each of its obligations, covenants and agreements hereunder to be performed and
complied with by it on or before the Effective Time and a certificate of the
Chief Executive Officer of Corporation, dated the Closing Date, to that effect
shall have been delivered to the Acquirer, such certificate to be in form and
substance satisfactory to the Acquirer, acting reasonably;

 

 
(b)
each of the representations and warranties of the Corporation in this Agreement
(which for purposes of this clause (b) shall be read as though none of them
contained any Material Adverse Effect or other materiality qualification), shall
be true and correct in all respects on the date of this Agreement and as of the
Closing Date as if made on and as of such date (except for such representations
and warranties made as of a specified date, which shall be true and correct as
of such specified date) except where the failure of such representations and
warranties in the aggregate to be true and correct in all respects is not and
would not be reasonably expected to result in a Material Adverse Effect and a
certificate of the Chief Executive Officer of Corporation, dated the Closing
Date, to that effect shall have been delivered to the Acquirer, such certificate
to be in form and substance satisfactory to the Acquirer, acting reasonably;

 

--------------------------------------------------------------------------------


- 54 -
 

 
(c)
no act, action, suit or proceeding shall have been taken before or by any
Canadian or United States federal, provincial, territorial, state or foreign
court or other tribunal or governmental agency or other regulatory or
administrative agency or commission or by any elected or appointed public
official or other Person in Canada, the United States or elsewhere, whether or
not having the force of law, and no law, regulation or policy have been
proposed, enacted, promulgated or applied, whether or not having the force of
law, which could reasonably be expected to have the effect of:

 

 
(i)
making illegal, or otherwise directly or indirectly restraining or prohibiting
the Reorganization, the acceptance for payment of, payment for, or ownership,
directly or indirectly, of some or all of the Shares by Acquirer, or the
consummation of any of the transactions contemplated by the Reorganization;

 

 
(ii)
prohibiting or materially limiting the ownership or operation by the Corporation
or by Acquirer, directly or indirectly, of all or any material portion of the
business or assets of the Corporation, or Acquirer, directly or indirectly, or
compelling Acquirer, directly or indirectly, to dispose of or hold separate all
or any material portion of the business or assets of the Corporation or
Acquirer, directly or indirectly, as a result of the transactions contemplated
by the Reorganization;

 

 
(iii)
imposing or confirming limitations on the ability of Acquirer, directly or
indirectly, effectively to acquire or hold or to exercise full rights of
ownership of the Shares, including without limitation the right to vote any
Shares acquired or owned by Acquirer, directly or indirectly, on all matters
properly presented to the Shareholders of the Corporation, materially adversely
affecting the business, financial condition or results of operations of the
Corporation or the value of the Shares to Acquirer; or

 

 
(iv)
requiring divestiture by Acquirer, directly or indirectly, of any Shares or any
Subsidiary;

 

 
(d)
the Principal Shareholders shall have entered into, and continue to be bound by
and not to have breached, Transaction Support agreements in the form attached as
Schedule C hereto. In addition to the Principal Shareholders, all officers and
directors of the Corporation shall have entered into, and continue to be bound
by and not to have breached, Transaction Support agreements in the form attached
as Schedule C hereto, except that such Transaction Support Agreements shall not
include the Option to Purchase in Section 2 thereof;

 

 
(e)
Christopher H. Hopkins and Karim Hirji shall have entered into escrow
agreements, in form and substance satisfactory to the Acquirer, acting
reasonably in consultation with its financial advisors, providing for
restrictions on volume and timing of resale of Acquirer Shares and Exchangeable
Shares held by them; 

 

--------------------------------------------------------------------------------


- 55 -
 

 
(f)
the Corporation shall have delivered to the Acquirer legal opinions of Canadian
and United States counsel to the Corporation addressing the matters set out in
the Disclosure Letter; and

 

 
(g)
the Acquirer shall be satisfied, acting reasonably, that, after giving effect to
the Reorganization and other than as set forth in the Disclosure Letter, none of
Acquirer or its then Subsidiaries will be subject to any limitations under the
OS Permits;

 
which conditions are for the exclusive benefit of Acquirer and may be waived by
Acquirer in whole or in part at any time and from time to time, before the
Effective Time.
 
9.3    Corporation Conditions
 
The obligations of the Corporation to consummate and effect the transactions
contemplated hereunder shall be subject to the following conditions:
 

 
(a)
the Acquirer shall have performed or complied with, in all material respects,
each of its obligations, covenants and agreements hereunder to be performed and
complied with by it on or before the Effective Time and a certificate of the
Chief Executive Officer of Acquirer, dated the Closing Date, to that effect
shall have been delivered to the Corporation, such certificate to be in form and
substance satisfactory to the Corporation, acting reasonably;

 

 
(b)
each of the representations and warranties of Acquirer in this Agreement (which
for purposes of this clause (b) shall be read as though none of them contained
any material adverse effect or other materiality qualification, and with respect
to the Acquirer Financial Statements, shall be deemed to refer to the Acquirer's
audited financial statements for the year ended April 30, 2006), shall be true
and correct in all respects on the date of this Agreement and as of the Closing
Date as if made on and as of such date (except for such representations and
warranties made as of a specified date, which shall be true and correct as of
such specified date) except where the failure of such representations and
warranties in the aggregate to be true and correct in all respects is not and
would not be reasonably expected to result in a Material Adverse Effect and a
certificate of the Chief Executive Officer of Acquirer, dated the Closing Date,
to that effect shall have been delivered to the Corporation, such certificate to
be in form and substance satisfactory to the Corporation, acting reasonably;

 

 
(c)
no act, action, suit or proceeding shall have been taken before or by any
Canadian or United States federal, provincial, state or foreign court or other
tribunal or governmental agency or other regulatory or administrative agency or
commission or by any elected or appointed public official or other Person in
Canada, the United States or elsewhere, whether or not having the force of law,
and no law, regulation or policy have been proposed, enacted, promulgated or
applied, whether or not having the force of law, which could reasonably be
expected to have the effect of making illegal, or otherwise directly or
indirectly restraining or prohibiting the Reorganization, the acceptance for
payment of, payment for, or ownership, directly or indirectly, of some or all of
the Shares by Acquirer, or the consummation of any of the transactions
contemplated by the Reorganization; 

 

--------------------------------------------------------------------------------


- 56 -
 

 
(d)
the Acquirer shall be a reporting issuer in a jurisdiction of Canada for the
purposes of National Instrument 45-102;

 

 
(e)
the Acquirer shall have delivered to the Corporation legal opinions of Canadian
and United States counsel to the Acquirer addressing matters set forth in the
Disclosure Letter;

 

 
(f)
the Corporation shall not have identified to the Acquirer through the
Corporation's due diligence review of the Acquirer any matters which, in the
aggregate, do, or would be reasonably expected to, result in a Material Adverse
Effect on the Acquirer immediately following completion of the transactions
contemplated by this Agreement; and

 

 
(g)
the Corporation shall be satisfied, acting reasonably, that listing of the
Acquirer Shares on the American Stock Exchange, the Toronto Stock Exchange or
another senior stock exchange in the United States is pending and is reasonably
expected to occur promptly following the Effective Time;

 
which conditions are for the exclusive benefit of the Corporation and may be
waived by the Corporation in whole or in part at any time and from time to time,
before the Effective Time.
 
ARTICLE 10
TERMINATION
 
10.1    Termination
 
This Agreement may be terminated at any time prior to the Effective Time
(notwithstanding any approval of the Reorganization Resolution):
 

 
(a)
by mutual written consent of Acquirer and the Corporation;

 

 
(b)
by either Acquirer or the Corporation if the Shareholders do not approve the
Reorganization Resolution at the Shareholder Meeting;

 

 
(c)
by either the Corporation or Acquirer, if the Closing Date does not occur on or
before October 31, 2006 (or such other date that the Acquirer and the
Corporation may agree in writing ) provided that the failure is not due to the
party seeking to terminate this Agreement to perform the obligations required to
be performed by it under this Agreement;

 

 
(d)
by Acquirer, if the Corporation has breached any of its representations,
warranties, agreements or obligations herein which breach would result in the
failure to satisfy one or more conditions set forth in Section 9.2(a) or (b); or

 

--------------------------------------------------------------------------------


- 57 -
 

 
(e)
by the Corporation, if Acquirer has breached any of its representations,
warranties, agreements or obligations herein which breach would result in the
failure to satisfy one or more conditions set forth in Section 9.3(a) or (b).

 
ARTICLE 11
MISCELLANEOUS
 
11.1    Amendment or Waiver
 
This Agreement, may be amended, modified or superseded, and any of the terms,
covenants, representations, warranties or conditions hereof may be waived, but
only by written instrument executed by Acquirer and the Corporation; provided,
however, that either Acquirer or the Corporation may in its discretion waive a
condition herein which is solely for its benefit without the consent of the
other. No waiver of any nature, in any one or more instances, shall be deemed or
construed as a further or continued waiver of any condition or any breach of any
other term, representation or warranty in this Agreement.
 
11.2    Entire Agreement
 
This Agreement and the other documents referred to herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, arrangement or understandings with respect
thereto.
 
11.3    Headings
 
The division of the Agreement into Articles, Sections and other partitions and
the insertion of headings are for convenience of reference only and shall not
control or affect the meaning or construction of any provisions of this
Agreement.
 
11.4    Notices
 
All notices or other communication which are required or permitted hereunder
shall be communicated confidentially and in writing and shall be sufficient if
delivered personally, or sent by confidential telecopier addressed as follows:
 
    To Acquirer:
 
    CanWest Petroleum Corporation
    1005, 550 - 11th Avenue S.W.
    Calgary, Alberta
    T2R 1M7


    Attention: T. Murray Wilson
    Fax: (403) 263-9812
 

--------------------------------------------------------------------------------


- 58 -
 
    With a copy to:
 
    Macleod Dixon llp
    3700 Canterra Tower
    400 Third Avenue S.W.
    Calgary, Alberta T2P 4H2
    Attention:  Craig Hoskins 
    Fax: (403) 264-5973
 
    To the Corporation:
 
    Oilsands Quest Inc.
    1005, 550 - 11th Avenue S.W.
    Calgary, Alberta
    T2R 1M7
  

    Attention: Christopher H. Hopkins
    Fax: (403) 263-9812
 
    With a copy to:

    Tingle Merrett LLP
    1250, 639 - 5th Avenue, S.W.
    Calgary, Alberta
    T2P 0M9

 
    Attention:  Jeff Helper
    Telecopier:  (403) 571-8008
 
11.5    Counterparts and Facsimiles
 
This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed to be an original instrument but all such
counterparts together shall constitute but one Agreement. The parties hereto
shall be entitled to rely upon delivery of an executed facsimile copy of the
Agreement, and such facsimile copy shall be legally effective to create a valid
and binding agreement between the parties hereto.
 
11.6    Expenses
 
Each party will pay its own expenses. The Corporation represents and warrants
that, except for fees payable to CIBC World Markets Inc. pursuant to the
engagement letter dated April 28, 2006 and to Genuity Capital Markets pursuant
to the engagement letter dated June 7, 2006, copies of which has been provided
to Acquirer, no broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission, or to the reimbursement of any
of its expenses, in connection with the Reorganization. The Corporation has
provided to Acquirer a correct and complete copy of all agreements between the
Corporation and its financial advisors as are in existence at the date hereof.
The Corporation covenants not to amend the terms of any such agreements relating
to the payment of fees and expenses without the prior written approval of
Acquirer. The Acquirer represents and warrants that, except for fees payable to
TD Securities Inc. pursuant to the engagement letter dated March 22, 2006, a
copy of which has been provided to Corporation, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or commission, or to
the reimbursement of any of its expenses, in connection with the Reorganization.
The Acquirer has provided to the Corporation a correct and complete copy of all
agreements between the Acquirer and its financial advisors as are in existence
at the date hereof. The Acquirer covenants not to amend the terms of any such
agreements relating to the payment of fees and expenses without the prior
written approval of the Corporation.
 

--------------------------------------------------------------------------------


- 59 -
 
11.7    Assignment
 
Acquirer may assign all or any part of its rights or obligations under this
Agreement to a direct or indirect wholly-owned Subsidiary of Acquirer or any
other party related to Acquirer, but, if such assignment takes place, Acquirer
shall continue to be liable to the Corporation for any default in performance by
the assignee. This Agreement shall not otherwise be assignable by either party
without the prior written consent of the other party.
 
11.8    Severability
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated and the parties shall negotiate in good faith to modify this
Agreement to preserve each party's anticipated benefits under this Agreement.
 
11.9    Choice of Law
 
This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the Province of Alberta.
 
11.10   Attornment
 
The parties hereby irrevocably and unconditionally consent to and submit to the
courts of the Province of Alberta for any actions, suits or proceedings arising
out of or relating to this Agreement or the matters contemplated hereby (and
agree not to commence any action, suit or proceeding relating thereto except in
such courts) and further agree that service of any process, summons, notice or
document by single registered mail to the addresses of the parties set forth in
this Agreement shall be effective service of process for any action, suit or
proceeding brought against either party in such court. The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the matters
contemplated hereby in the courts of the Province of Alberta and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding so brought has been brought
in an inconvenient forum.
 

--------------------------------------------------------------------------------


- 60 -
 
11.11    Remedies
 
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to remedy or
prevent non-compliance with or breaches of the terms of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the
Province of Alberta having jurisdiction; provided that such remedies shall be in
addition to, and not in substitution for, any other remedy to which the parties
may be entitled at law or in equity.
 
11.12    Survival of Representations and Warranties
 
The representations and warranties of the Corporation and Acquirer contained in
this Agreement shall not survive the completion of the Reorganization and shall
expire and be terminated at the earlier of the Effective Time and (except in
respect of a termination pursuant to Sections 10.1(d) or (e) in which respect
the covenants, representations and warranties of the Corporation or Acquirer,
respectively, shall survive the termination of this Agreement) the date on which
this Agreement is terminated in accordance with its terms.
 
11.13    Time of Essence
 
Time shall be of the essence in this Agreement.
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on their behalf by their officers thereunto duly authorized as of the date first
written above.
 

        CANWEST PETROLEUM CORPORATION  
   
   
    By:   /s/ T. Murray Wilson   

--------------------------------------------------------------------------------

        OILSANDS QUEST INC.  
   
   
    By:   /s/ Christopher H. Hopkins   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

